SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at September 30, 2016 and Independent Auditors’ Report Review Report on review of interim financial information To Shareholders, Members of the Board and Management Braskem S.A. Camaçari - Bahia Introduction We have reviewed the accompanying individual and consolidated interim financial information of Braskem S.A. (the “Company”) included in the Quarterly Financial Information for the quarter ended September 30, 2016, which comprises the balance sheet as of September 30, 2016, the statements of profit or loss and comprehensive income for the three-month and nine-month periods then ended, changes in equity and cash flows for the nine-month period then ended, and notes to the interim financial information. Management is responsible for the preparation and presentation of this individual interim financial information in accordance with CPC 21(R1) Technical Pronouncement - Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21(R1) and international standard IAS 34 - Interim Financial Reporting , issued by the International Accounting Standards Board - IASB, as well as for the presentation of this quarterly information in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission, applicable to the preparation of interim financial information. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international review standards applicable to interim financial information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity , respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) applicable to the preparation of interim financial information and presented in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission. Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) and IAS 34, issued by the IASB, applicable to the preparation of interim financial information and presented in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission. Emphasis of a matter The Notes 2.4 and 19 (a), (b) and (c) to the interim financial information disclose that, as a result of the progress in the investigation process of the operation called “Lava Jato”, specialized law firms identified that the Company made, during the years from 2011 to 2014, payments for the services of companies located abroad, without evidence of the effective delivery of such services, which resulted in tax adjustments to the interim financial information in the amount of R$ 284,641 thousand. They also disclose that, due to the matters that are under independent internal investigation, negotiations with the competent authorities are in progress, among which are the Department of Justice (DoJ) and the Securities and Exchange Commission (SEC), and the class action filed in the US Courts. Considering the current stage of this matter, it is not possible for the Company to reliably estimate the potential losses to be recorded in view of these negotiations and the class action, and, accordingly, no provision was recorded in the interim financial information. Our conclusion is not qualified in respect of this matter. Other matters Statements of value added We also reviewed the individual and consolidated statements of value added for the nine-month period ended September 30, 2016, prepared under the responsibility of the Company's management, whose presentation on the interim financial information is required under the standards issued by CVM - Brazilian Securities and Exchange Commission applicable to the preparation of Interim Financial Information and considered as additional information by IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that the accompanying statements of value added are not prepared, in all material respects, in accordance with the individual and consolidated interim financial information taken as a whole. São Paulo, November 9, 2016 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in portuguese signed by Anselmo Neves Macedo Accountant CRC 1SP160482/O-6 Braskem S.A. Balance sheet at September 30, 2016 All amounts in thousands of reais Consolidated Parent company Assets Note Sep/2016 Dec/2015 Sep/2016 Dec/2015 2.4 Revised Revised Current assets Cash and cash equivalents 3 8,200,168 7,439,723 5,320,288 4,773,251 Financial investments 4 433,009 1,172 699 1,172 Trade accounts receivable 5 2,189,805 2,735,144 1,756,433 2,526,510 Inventories 6 4,873,736 5,517,206 3,302,685 4,131,128 Taxes recoverable 8 804,454 1,272,004 361,138 762,824 Dividends and interest on capital 7 1,998 6,030 87,655 Prepaid expenses 140,304 166,170 110,181 139,668 Related parties 7 10,507 32,962 118,661 Derivatives operations 14.3 17,053 53,662 17,053 12,616 Other assets 217,813 300,901 137,900 248,488 16,876,342 17,498,487 11,045,369 12,801,973 Non-current assets Financial investments 4 46,193 46,193 Trade accounts receivable 5 18,884 19,822 2,845,629 4,279,433 Advances to suppliers 6 65,300 135,046 65,300 135,046 Taxes recoverable 8 993,936 1,304,056 889,014 1,198,301 Deferred income tax and social contribution 16(c) 1,437,580 3,196,239 32,541 2,149,086 Judicial deposits 269,221 277,093 260,751 268,572 Related parties 7 322,486 144,633 299,720 124,645 Insurance claims 71,345 63,199 71,345 60,778 Derivatives operations 14.3 12,280 Other assets 287,151 298,057 132,157 125,898 Investments 9(b) 98,209 86,354 5,053,173 4,593,775 Property, plant and equipment 10 29,844,159 33,961,963 15,899,804 16,542,078 Intangible assets 11 2,818,208 2,887,604 2,525,050 2,572,341 36,226,479 42,432,539 28,074,484 32,096,146 Total assets 53,102,821 59,931,026 39,119,853 44,898,119 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at September 30, 2016 All amounts in thousands of reais Continued Consolidated Parent company Liabilities and shareholders' equity Note Sep/2016 Dec/2015 Sep/2016 Dec/2015 2.4 Revised Revised Current liabilities Trade payables 7,165,374 11,698,695 8,947,087 9,557,676 Borrowings 12 2,093,926 1,968,540 2,255,147 2,567,124 Project finance 13 856,060 302,266 Derivatives operations 14.3 20,464 57,760 735 8,351 Payroll and related charges 507,920 605,059 393,348 446,125 Taxes payable 15 1,047,290 982,873 694,865 459,518 Dividends 20(b) 1,002,082 753,668 1,002,082 753,668 Advances from customers 17 184,987 119,680 18,212 44,528 Sundry provisions 18 71,665 93,942 55,736 67,190 Accounts payable to related parties 7 3,008,819 4,297,735 Other payables 447,005 337,959 280,277 207,730 13,396,773 16,920,442 16,656,308 18,409,645 Non-current liabilities Trade payables 174,858 57,148 1,731,131 3,420,281 Borrowings 12 20,930,017 25,370,260 6,694,466 8,207,012 Project finance 13 9,695,197 11,975,167 Derivatives operations 14.3 972,042 1,184,741 873,249 1,184,741 Taxes payable 15 29,767 26,716 29,638 25,825 Accounts payable to related parties 7 6,869,173 10,905,207 Non-controlling loan in Braskem Idesa 1,597,726 1,538,784 Deferred income tax and social contribution 16(c) 662,848 731,241 Post-employment benefits 141,912 154,707 54,166 54,166 Provision for losses on subsidiaries 89,439 137,013 Advances from customers 17 221,332 31,116 12,813 Sundry provisions 18 793,459 653,972 712,805 571,349 Other payables 93,038 217,502 5,759 167,060 35,312,196 41,941,354 17,059,826 24,685,467 Shareholders' equity Capital 20 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 1,634,655 2,882,019 1,634,655 2,882,019 Other comprehensive income (6,323,673) (9,085,256) (6,323,673) (9,085,256) Treasury shares (49,819) (49,819) (927) (927) Retained (loss) earnings 1,818,012 (268,481) 1,818,012 (268,481) Total attributable to the Company's shareholders 5,354,827 1,754,115 5,403,719 1,803,007 Non-controlling interest in Braskem Idesa (684,885) 4,393,852 1,069,230 5,403,719 1,803,007 Total liabilities and shareholders' equity 53,102,821 59,931,026 39,119,853 44,898,119 The Management notes are an integral part of the financial statements. 2 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2016 All amounts in thousands of reais, except for earnings per share Continued Consolidated Note 3Q2016 YTD2016 3Q2015 YTD2015 2.4 Revised Revised Net sales revenue 22 12,162,428 36,220,543 13,163,620 34,950,716 Cost of products sold (8,929,357) (26,486,061) (9,960,382) (27,378,478) Gross profit 3,233,071 9,734,482 3,203,238 7,572,238 Income (expenses) Selling and distribution (376,292) (1,051,707) (293,776) (816,167) General and administrative (393,046) (1,115,323) (322,669) (919,552) Research and development (37,219) (119,847) (37,718) (119,875) Results from equity investments 9(c) 9,800 23,177 (8,038) 1,701 Other income (expenses), net 23 (132,309) (322,992) (75,004) (164,752) 2,304,005 7,147,790 2,466,033 5,553,593 Financial results 24 Financial expenses (1,351,444) (4,090,549) (1,146,961) (3,012,975) Financial income 208,587 (423,447) 966,877 1,617,534 Profit before income tax and social contribution 1,161,148 2,633,794 2,285,949 4,158,152 Current and deferred income tax and social contribution 16(a) (343,126) (799,973) (810,484) (1,434,382) Profit for the period 818,022 1,833,821 1,475,465 2,723,770 The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2016 All amounts in thousands of reais, except for earnings per share Continued Parent company Note 3Q2016 YTD2016 3Q2015 YTD2015 2.4 Revised Revised Net sales revenue 22 8,961,293 26,653,802 9,782,169 25,109,242 Cost of products sold (6,923,100) (20,735,565) (7,206,375) (19,292,455) Gross profit 2,038,193 5,918,237 2,575,794 5,816,787 Income (expenses) Selling and distribution (250,255) (702,377) (212,289) (590,095) General and administrative (202,468) (605,166) (217,234) (640,225) Research and development (25,265) (75,983) (22,049) (74,075) Results from equity investments 9(c) 352,063 1,419,933 140,643 597,700 Other income (expenses), net (79,954) (213,441) (21,962) (17,192) 1,832,314 5,741,203 2,242,903 5,092,900 Financial results 24 Financial expenses (922,382) (2,304,508) (2,023,278) (4,187,421) Financial income 236,169 (1,058,438) 2,075,919 3,171,444 52,641 Profit before income tax and social contribution 1,146,101 2,378,257 2,295,544 4,076,923 Current and deferred income tax and social contribution 16(a) (256,668) (312,915) (728,496) (1,172,764) Profit for the period 889,433 2,065,342 1,567,048 2,904,159 The Management notes are an integral part of the financial statements. 4 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2016 All amounts in thousands of reais, except for earnings per share Continued Consolidated Note 3Q2016 YTD2016 3Q2015 YTD2015 2.4 Revised Revised Profit for the period 818,022 1,833,821 1,475,465 2,723,770 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge 165,904 (465,466) (737,095) Income tax and social contribution 5,660 (62,647) 152,060 243,864 Fair value of cash flow hedge from jointly-controlled - RPR 6,493 (6,272) 8,162 8,162 (1,774) 96,985 (305,244) (485,069) Exchange variation of foreign sales hedge 14.4(a.i) (226,015) 4,207,644 (5,880,819) (8,897,247) Sales Hedge - transfer to profit or loss 14.4(a.i) 267,896 1,035,139 Income tax and social contribution on exchange variation (1,782,546) 1,999,478 3,025,064 Exchange variation of foreign sales hedge - Braskem Idesa 14.4(a.ii) (306,283) (1,400,255) (1,277,240) (1,842,976) Sales Hedge - transfer to profit or loss - Braskem Idesa 14.4(a.ii) 21,067 35,364 Income tax on exchange variation - Braskem Idesa 82,010 410,202 383,172 552,893 (175,564) 2,505,548 (4,775,409) (7,162,266) Foreign subsidiaries currency translation adjustment 159,621 135,632 626,692 927,934 Total 2,738,165 Total comprehensive income (loss) for the period 800,305 4,571,986 The Management notes are an integral part of the financial statements . 5 Braskem S.A. Statement of operations and statement of comprehensive income at September 30, 2016 All amounts in thousands of reais, except for earnings per share Continued Parent company Note 3Q2016 YTD2016 3Q2015 YTD2015 2.4 Revised Revised Profit for the period 889,433 2,065,342 1,567,048 2,904,159 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge 321,896 (310,511) (568,387) Income tax and social contribution 12,599 (109,445) 105,574 193,252 Fair value of cash flow hedge - Braskem Idesa 17,349 (116,993) (116,217) (126,531) Income tax and social contribution 35,098 34,865 37,959 Fair value of cash flow hedge from jointly-controlled - RPR 6,493 (6,272) 8,162 8,162 (5,821) 124,284 (278,127) (455,545) Exchange variation of foreign sales hedge 14.4(a.i) (226,015) 4,207,644 (5,880,819) (8,897,247) Sales Hedge - transfer to profit or loss 14.4(a.i) 267,896 1,035,139 Income tax and social contribution on exchange variation (1,782,546) 1,999,478 3,025,064 Exchange variation of foreign sales hedge - Braskem Idesa 14.4(a.ii) (229,712) (1,050,191) (957,930) (1,382,232) Sales Hedge - transfer to profit or loss - Braskem Idesa 14.4(a.ii) 15,800 26,523 Income tax on exchange variation - Braskem Idesa 61,507 307,651 287,379 414,670 (124,763) 2,744,220 (4,551,892) (6,839,745) Foreign subsidiaries currency translation adjustment 130,205 (85,770) 638,629 934,483 Total 2,782,734 Total comprehensive income (loss) for the period 889,054 4,848,076 Parent company YTD2016 YTD2015 Note Basic and diluted Basic and diluted Profit per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 21 (expressed in reais) Earnings per share - common 2.5960 3.6505 Earnings per share - preferred shares class "A" 2.5960 3.6505 Earnings per share - preferred shares class "B" 0.6069 0.6062 The Management notes are an integral part of the financial statements . 6 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Additional Other Retained Braskem Non-controlling Total Capital Legal Retained dividends comprehensive Treasury (loss) shareholders' interest in shareholders' Note Capital reserve reserve earnings proposed income shares earnings interest Braskem Idesa equity Revised At December 31, 2014 2.4 8,043,222 232,430 71,542 394,121 270,517 5,803,261 5,658,728 Comprehensive income for the period: Profit for the period 2,904,159 2,904,159 (180,389) 2,723,770 Exchange variation of foreign sales hedge, net of taxes (6,839,745) (6,839,745) (322,521) (7,162,266) Fair value of cash flow hedge, net of taxes (455,545) (455,545) (29,524) (485,069) Foreign currency translation adjustment 934,483 934,483 (6,549) 927,934 (6,360,807) 2,904,159 (3,456,648) (538,983) (3,995,631) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (20,429) 20,429 Realization of deemed cost of jointly-controlled investment, net of taxes (724) 724 (21,153) 21,153 Contributions to shareholders: Losses in controlling interest (129) (129) (129) Repurchase of treasury shares (927) (927) (927) Additional dividends proposed (270,517) (270,517) (270,517) (270,517) (129) (927) (271,573) (271,573) At September 30, 2015 8,043,222 232,430 71,542 394,121 2,689,690 2,075,040 1,391,524 At December 31, 2015 2.4 8,043,222 232,430 229,992 2,404,663 247,364 1,754,115 1,069,230 Comprehensive income for the period: Profit for the period 2,065,342 2,065,342 (231,521) 1,833,821 Exchange variation of foreign sales hedge, net of taxes 2,744,220 2,744,220 (238,672) 2,505,548 Fair value of cash flow hedge, net of taxes 124,284 124,284 (27,299) 96,985 Foreign currency translation adjustment (85,770) (85,770) 221,402 135,632 2,782,734 2,065,342 4,848,076 (276,090) 4,571,986 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (20,427) 20,427 Realization of deemed cost of jointly-controlled investment, net of taxes (724) 724 (21,151) 21,151 Contributions to shareholders: 20(b) Additional dividends proposed (247,364) (247,364) (247,364) Interim dividends approved by Board of Directors (1,000,000) (1,000,000) (1,000,000) (1,000,000) (247,364) (1,247,364) (1,247,364) At September 30, 2016 8,043,222 232,430 229,992 1,404,663 1,818,012 5,354,827 4,393,852 The Management notes are an integral part of the financial statements. 7 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Parent company Revenue reserves Additional Other Retained Total Capital Legal Retained dividends comprehensive Treasury (loss) shareholders' Note Capital reserve reserve earnings proposed income shares earnings equity Revised At December 31, 2014 (revised) 2.4 8,043,222 232,430 71,542 394,121 270,517 5,852,153 Comprehensive income for the period: Profit for the period 2,904,159 2,904,159 Exchange variation of foreign sales hedge, net of taxes (6,839,745) (6,839,745) Fair value of cash flow hedge, net of taxes (455,545) (455,545) Foreign subsidiaries currency translation adjustment 934,483 934,483 (6,360,807) 2,904,159 (3,456,648) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (20,429) 20,429 Realization of deemed cost of jointly-controlled investment, net of taxes (724) 724 (21,153) 21,153 Contributions to shareholders: Losses in controlling interest (129) (129) Repurchase of treasury shares (927) (927) Additional dividends proposed (270,517) (270,517) (270,517) (129) (927) (271,573) At September 30, 2015 8,043,222 232,430 71,542 394,121 2,689,690 2,123,932 At December 31, 2015 2.4 8,043,222 232,430 229,992 2,404,663 247,364 1,803,007 Comprehensive income for the period: Profit for the period 2,065,342 2,065,342 Exchange variation of foreign sales hedge, net of taxes 2,744,220 2,744,220 Fair value of cash flow hedge, net of taxes 124,284 124,284 Foreign currency translation adjustment (85,770) (85,770) 2,782,734 2,065,342 4,848,076 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (20,427) 20,427 Realization of deemed cost of jointly-controlled investment, net of taxes (724) 724 (21,151) 21,151 Contributions to shareholders: 20(b) Additional dividends proposed (247,364) (247,364) Interim dividends approved by Board of Directors (1,000,000) (1,000,000) (1,000,000) (247,364) (1,247,364) At September 30, 2016 8,043,222 232,430 229,992 1,404,663 1,818,012 5,403,719 The Management notes are an integral part of the financial statements. 8 Braskem S.A. Statement of cash flows at September 30, 2016 All amounts in thousands of reais Consolidated Parent company Note Sep/2016 Sep/2015 Sep/2016 Sep/2015 2.4 Revised Revised Profit before income tax and social contribution 2,633,794 4,158,152 2,378,257 4,076,923 Adjustments for reconciliation of profit Depreciation, amortization and depletion 1,966,757 1,574,343 1,552,065 1,327,692 Results from equity investments 9(c) (23,177) (1,701) (1,419,933) (597,700) Interest and monetary and exchange variations, net 2,067,956 2,811,713 1,740,028 2,842,153 Other 16,610 11,190 17,141 7,686 6,661,940 8,553,697 4,267,558 7,656,754 Changes in operating working capital Held-for-trading financial investments 14,207 18,550 23,842 Trade accounts receivable 545,846 (650,156) 2,203,767 (2,774,321) Inventories 701,999 97,992 788,046 95,739 Taxes recoverable 993,223 543,182 775,975 307,184 Prepaid expenses 25,866 33,919 29,487 50,175 Other receivables (66,964) (25,647) 119,784 102,992 Trade payables (2,999,940) (2,695,881) (884,068) (1,539,287) Taxes payable 154,230 417,367 150,798 134,460 Advances from customers 255,523 (12,006) (26,316) (15,487) Sundry provisions 117,210 (57,130) 130,002 (52,941) Other payables (18,058) 325,696 (113,175) (387,003) Cash from operations 5,962,527 6,545,240 7,460,408 3,602,107 Interest paid (1,093,878) (675,960) (359,799) (295,498) Income tax and social contribution paid (89,006) (65,002) (32,874) Net cash generated by operating activities 4,021,637 5,780,274 7,035,607 3,273,735 Proceeds from the sale of fixed assets 431 1,245 114 568 Acquisitions to property, plant and equipment (i) (2,002,210) (2,936,945) (759,784) (687,382) Acquisitions of intangible assets (20,909) (12,590) (20,620) (12,572) Premium in the dollar put option 14.3.1(a.i) (4,856) (4,856) Held-for-maturity financial investments 38,353 (11) 38,353 (11) Net cash used in investing activities Short-term and Long-term debit Obtained borrowings 2,821,945 4,505,278 2,787,182 1,934,729 Payment of borrowings (3,755,480) (4,947,701) (3,963,058) (3,376,103) Project finance 13 Obtained borrowings 503,921 1,406,947 Payment of borrowings (370,041) (410,397) Related parties Obtained loans 260,101 1,105,628 Payment of loans (3,827,017) (906,880) Transactions current active 1,766 Dividends paid (998,985) (482,114) (998,985) (482,114) Repurchase of treasury shares (927) (927) Net cash provided by (used in) financing activities 71,086 Exchange variation on cash of foreign subsidiaries 526,639 (549,495) Increase in cash and cash equivalents 760,445 2,353,564 547,037 850,437 Represented by Cash and cash equivalents at the beginning of the period 7,439,723 3,993,359 4,773,251 2,416,288 Cash and cash equivalents at the end of the period 8,200,168 6,346,923 5,320,288 3,266,725 Increase in cash and cash equivalents 760,445 2,353,564 547,037 850,437 (i) Includes capitalized financial charges paid: Sep/2016 – Consolidated – R$270,235 and Parent Company – R$51,153. The Management notes are an integral part of the financial statements. 9 Braskem S.A. Statement of value added at September 30, 2016 All amounts in thousands of reais Consolidated Parent company Nota Sep/2016 Sep/2015 Sep/2016 Sep/2015 2.4 Revised Revised Revenue 41,606,240 39,613,725 32,023,733 29,426,934 Sale of goods, products and services 41,836,208 39,771,848 32,219,277 29,434,545 Other income (expenses), net (165,763) (120,738) (135,422) 24,298 Allowance for doubtful accounts (64,205) (37,385) (60,122) (31,909) Inputs acquired from third parties Cost of products, goods and services sold (30,217,176) (23,160,177) (21,539,091) Material, energy, outsourced services and others (987,702) (944,893) (815,658) Impairment of assets (48,218) (7,896) (44,468) (8,731) Gross value added 11,899,486 8,400,951 7,874,195 7,063,454 Depreciation, amortization and depletion (1,966,757) (1,574,343) (1,552,065) (1,327,692) Net value added produced by the entity 9,932,729 6,826,608 6,322,130 5,735,762 Value added received in transfer 1,619,433 361,825 3,769,217 Results from equity investments 23,177 1,701 1,419,933 597,700 Financial income (423,447) 1,617,534 (1,058,438) 3,171,444 Other 146 198 330 73 Total value added to distribute 9,532,605 8,446,041 6,683,955 9,504,979 Personnel 942,389 862,445 558,736 521,996 Direct compensation 735,252 666,985 412,572 386,418 Benefits 162,305 153,884 102,707 97,721 FGTS (Government Severance Pay Fund) 44,832 41,576 43,457 37,857 Taxes, fees and contribuitions 2,497,978 1,670,220 1,621,867 1,738,330 Federal 1,160,726 1,465,314 484,541 1,264,444 State 1,315,940 186,824 1,125,696 464,218 Municipal 21,312 18,082 11,630 9,668 Remuneration on third parties' capital 4,258,417 3,189,606 2,437,680 4,340,494 Financial expenses (including exchange variation) 4,077,669 2,999,646 2,295,104 4,182,144 Rentals 180,748 189,960 142,576 158,350 Remuneration on own capital 1,833,821 2,723,770 2,065,672 2,904,159 Profit for the period 2,065,342 2,904,159 2,065,342 2,904,159 Dividends 330 Non-controlling interests in loss for the period (180,389) Value added distributed 9,532,605 8,446,041 6,683,955 9,504,979 The Management notes are an integral part of the financial statements. 10 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands, unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”) is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant operating event which impacted these financial statements In December 2015, began the start-up process of the petrochemical complex of Braskem Idesa S.A.P.I (“Braskem Idesa”) in Mexico, putting into operation the utilities area, followed by the cracker in March 2016. In April, it produced the first lot of polyethylene (“PE”). The complex houses a gas-based ethylene cracker and three polyethylene plants – two high-density and one low-density - with combined annual production of capacity of 1.05 million tons* of PE. Braskem holds 75% indirect interest in Braskem Idesa and the remaining 25% pertains to Etileno XXI, S.A. de C.V. * not reviewed (b) Net working capital On September 30, 2016, net working capital at the Parent Company was negative R$5,610,939 (negative R$5,607,672 on December 31, 2015). On the other hand, consolidated net working capital was positive R$3,479,569 (positive R$578,045 on December 31, 2015). The consolidated figures are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements. For this reasons, any analysis of the Parent Company’s working capital will not reflect the actual liquidity position of the consolidated group. 2. Summary of significant accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2015 financial statements. Basis of preparation This Quarterly Information includes the nine-month period ended September 30, 2016 and should be read together with the financial statements of Braskem as of December 31, 2015, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the Quarterly Information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2015 financial statements. 11 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands, unless otherwise stated Issue of these financial statements was authorized by the Executive Board on November 4, 2016. Consolidated and parent company quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. The parent company information was prepared and is being presented in accordance with CPC pronouncement. All relevant information related exclusively to the interim financial statements is presented herein and corresponds to the information used by the management. The individual and consolidated Statement of Value Added (“DVA”) is required under Brazilian corporations law and under the accounting practices adopted in Brazil for public companies. IFRS does not require the presentation of this statement. 12 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands, unless otherwise stated Consolidated quarterly information The consolidated Quarterly Information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total interest - % Headquarters Sep/2016 Dec/2015 Direct and Indirect subsidiaries Alclor Química de Alagoas Ltda ("Alclor") (i) Brazil 100.00 Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem International GmbH ("Braskem Austria") (ii) Austria 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") (iii) Austria 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Incorporated Limited ("Braskem Inc") Cayman Islands 100.00 100.00 Braskem Mexico Proyectos S.A. de C.V. SOFOM ("Braskem México Sofom") Mexico 100.00 100.00 Braskem Mexico, S. de RL de CV ("Braskem México") Mexico 100.00 100.00 Braskem Mexico Servicios S. RL de CV ("Braskem México Serviços") Mexico 100.00 100.00 Braskem Netherlands B.V. ("Braskem Holanda") Netherlands 100.00 100.00 Braskem Netherlands Finance B.V. (“Braskem Holanda Finance”) Netherlands 100.00 100.00 Braskem Netherlands Inc. B.V. (“Braskem Holanda Inc”) Netherlands 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Braskem Chile”) Chile 100.00 100.00 Braskem Petroquímica Ltda. ("Braskem Petroquímica") Brazil 100.00 100.00 Quantiq Distribuidora Ltda. ("Quantiq") Brazil 100.00 100.00 IQAG Armazéns Gerais Ltda. ("IQAG") Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 Fundo de Investimento Caixa Júpiter Multimercado Crédito Privado Longo Prazo ("Fundo Júpiter") Brazil 100.00 100.00 (i) Merged into the subsidiary Braskem Petroquímica in April 2016. (ii) In the process of dissolution. (iii) Dissolved in January 2016. 13 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands, unless otherwise stated Functional and foreign currencies The information on functional currency and foreign currency was presented in the 2015 annual financial statements of the Company, in Note 2.2. Exchange variation effects The main effects from exchange variation in this Quarterly Information are shown below: End of period rate Average rate for period ended Sep/2016 Dec/2015 Variation Sep/2016 Sep/2015 Variation U.S. dollar - Brazilizan real 3.2462 3.9048 -16.87% 3.5450 3.1684 11.89% U.S. dollar - Mexican peso 19.3404 17.3700 11.34% 18.3130 15.5877 17.48% U.S. dollar - Euro 0.8898 0.9187 -3.15% 0.8958 0.8979 -0.23% Reconciliation of equity and profit (loss) for the period between Parent Company and consolidated Shareholders' equity Profit for the period Sep/2016 Dec/2015 Sep/2016 Sep/2015 Revised Revised Parent company 5,403,719 1,803,007 2,065,342 2,904,159 Braskem shares owned by subsidiary (48,892) Non-controlling interest in Braskem Idesa (684,885) (231,521) (180,389) Consolidated 4,393,852 1,069,230 1,833,821 2,723,770 Restatement The 2015 financial statements were restated to reflect taxes from prior periods that were recognized fiscally in 2016, as mentioned in Note 19(b). 14 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands, unless otherwise stated 3. Cash and cash equivalents The information on cash and cash equivalents was presented in the 2015 annual financial statements of the Company, in Note 5. Consolidated Sep/2016 Dec/2015 Cash and banks (i) 1,970,131 873,966 Cash equivalents: Domestic market 5,037,433 2,428,995 Foreign market (i) 1,192,604 4,136,762 Total 8,200,168 7,439,723 (i) On September 30, 2016, it includes cash and banks of R$366,693 (R$96,830 on December 31, 2015) and cash equivalents of R$66,896 (R$37,809 on December 31, 2015) of the subsidiary Braskem Idesa, available for its exclusive use. 4. Financial investments The information on financial investments was presented in the 2015 annual financial statements of the Company, in Note 6. Consolidated Sep/2016 Dec/2015 Held-for-trading Time deposit investments (i) 432,308 Other 701 1,172 Held-to-maturity Quotas of investment funds in credit rights 46,193 Total 433,009 47,365 Current assets 433,009 1,172 Non-current assets 46,193 Total 433,009 47,365 (i) This investment was given as guarantee to cover Braskem’s obligation related to the constitution of a reserve account for the project finance of the subsidiary Braskem Idesa. 15 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands, unless otherwise stated 5. Trade accounts receivable The information on trade accounts receivable was presented in the 2015 annual financial statements of the Company, in Note 7. Consolidated Parent company Sep/2016 Dec/2015 Sep/2016 Dec/2015 Consumers: Domestic market 1,181,631 1,439,133 1,225,039 1,370,971 Foreign market 1,419,237 1,643,807 3,727,155 5,724,982 Allowance for doubtful accounts (392,179) (327,974) (350,132) (290,010) Total 2,208,689 2,754,966 4,602,062 6,805,943 Current assets 2,189,805 2,735,144 1,756,433 2,526,510 Non-current assets 18,884 19,822 2,845,629 4,279,433 Total 2,208,689 2,754,966 4,602,062 6,805,943 6. Inventories The information on inventories was presented in the 2015 annual financial statements of the Company, in Note 8. Consolidated Parent company Sep/2016 Dec/2015 Sep/2016 Dec/2015 Finished goods 3,495,536 3,928,446 2,255,328 2,812,657 Raw materials, production inputs and packaging 960,365 1,008,217 790,372 879,608 Maintenance materials 326,645 289,568 183,927 196,432 Advances to suppliers 128,242 315,234 119,575 304,816 Imports in transit and other 28,248 110,787 18,783 72,661 Total 4,939,036 5,652,252 3,367,985 4,266,174 Current assets 4,873,736 5,517,206 3,302,685 4,131,128 Non-current assets 65,300 135,046 65,300 135,046 Total 4,939,036 5,652,252 3,367,985 4,266,174 16 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated 7. Related parties The information concerning related parties was presented in the 2015 annual financial statements of the Company, in Note 9. (a) Consolidated Consolidated Balances at September 30, 2016 Balances at December 30, 2015 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and Balance sheet subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Assets Current Trade accounts receivable 7,861 23,644 38,530 70,035 12,851 141,550 33,997 188,398 Inventories 35,184 7(b.i) 2,185 37,369 138,619 7(b.i) 138,619 Related parties 9,927 580 10,507 Non-current Advances to suppliers 58,443 7(b.i) 58,443 Related parties Intracompany loan 84,020 84,020 78,332 78,332 Other receivables 238,466 238,466 66,301 66,301 Total assets 43,045 348,315 38,530 429,890 209,913 296,110 34,577 540,600 Liabilities Current Trade payables 83,166 1,374,912 2,207 1,460,285 284,973 1,400,485 2,011 1,687,469 Total liabilities 83,166 1,374,912 2,207 1,460,285 284,973 1,400,485 2,011 1,687,469 Nine-month period ended September 30, 2016 Nine-month period ended September 30, 2015 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Transactions Sales of products 37,853 1,406,078 437,317 1,881,248 41,355 988,186 297,841 1,327,382 Purchases of raw materials, finished goods services and utilities 1,228,830 (i) 8,882,908 47,685 10,159,423 2,443,448 (i) 9,825,153 91,903 12,360,504 Financial income (expenses), net 163 (158,281) (158,118) 4,402 4,402 General and administrative expenses Post-employment benefits plan Odebrecht previdência Privada ("Odeprev") 25,828 25,828 14,614 14,614 (i) Includes expenses with the Braskem Idesa project, of which R$663,799 related to the period ended September 30, 2016, and R$2,308,751 related to the period ended September 30, 2015 (Note 13). 17 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (b) Parent Company Balances at September 30, 2016 Associated companies, Jointly-controlled investment and associated companies Related companies SPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and FIM Sol and Balance sheet Inc Holanda Holanda Inc Petroquímica America Argentina Other subsidiaries subsidiaries FIM Júpiter Total Assets Current Cash and equivalents 4,011,522 4,011,522 Trade accounts receivable 436,799 145,141 5,830 91,865 100,044 4,153 21,311 805,143 Inventories 35,184 7(b.i) 2,185 37,369 Dividends and interest on capital 6,030 6,030 Related parties 14 451 20,262 17 12,168 50 32,962 Non-current Trade accounts receivable 2,827,949 2,827,949 Related parties Loan agreeements 14,178 94 84,020 98,292 Other receivables 201,428 201,428 Total assets 2,842,127 436,813 145,592 26,092 91,882 118,336 39,387 308,944 4,011,522 8,020,695 Liabilities Current Trade payables 4,859,326 999,026 18 1,126 22,864 1,350,895 7,233,255 Accounts payable to related parties Advance to export 2,165,511 657,301 2,822,812 Other payables 185,396 600 11 186,007 Non-current Trade payables 1,568,867 1,568,867 Accounts payable to related parties Advance to export 6,587,273 269,435 6,856,708 Payable notes 12,465 12,465 Total liabilities 1,581,332 4,859,326 8,752,784 1,184,422 927,354 1,137 22,864 1,350,895 18,680,114 Nine-month period ended September 30, 2016 Associated companies, Jointly-controlled investment and associated companies Related companies Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc Holanda Holanda Inc Petroquímica America Argentina Other subsidiaries subsidiaries Other Total Transactions Sales of products 107,479 2,254,169 1,585,396 108,291 194,775 664,179 37,583 1,373,049 6,324,921 Purchases of raw materials, finished products services and utilities 160,378 3,726,804 2,939,756 53,982 549,533 8,125,891 15,556,344 Financial income (expenses), net (384,047) 477,725 1,592,816 (4) 128,682 (29,436) (11,379) 163 (158,282) 1,616,238 General and administrative expenses - Odeprev 24,185 24,185 18 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Balances at December 31, 2015 Associated companies, Jointly-controlled investment and associated companies Related companies SPE Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and FIM Sol and Balance sheet Inc Holanda Holanda Inc Petroquímica America Austria Argentina Other subsidiaries subsidiaries FIM Júpiter Total Assets Current Cash and equivalents 1,461,914 1,461,914 Trade accounts receivable 645,621 144,433 38,890 202,937 66,976 12,851 138,226 1,249,934 Inventories 138,619 7(b.i) 138,619 Dividends and interest on capital 84,150 84,150 Related parties 20,039 46,648 41,987 62 9,925 118,661 Non-current Trade accounts receivable 4,261,535 4,261,535 Advances to suppliers 58,443 7(b.i) 58,443 Related parties Loan agreements 16,541 113 78,332 94,986 Other receivables 29,659 29,659 Total assets 4,278,076 645,621 248,622 85,538 202,937 109,076 209,975 256,142 1,461,914 7,497,901 Liabilities Current Trade payables 3,068,634 686,084 21 2,862 27,715 1,381,150 5,166,466 Accounts payable to related parties Advance to export 15,629 4,065,040 22,171 4,102,840 Other payables 9,538 149,520 689 35,148 194,895 Non-current Trade payables 3,280,511 3,280,511 Accounts payable to related parties Advance to export 149,684 9,634,023 1,105,058 10,888,765 Payable notes 14,995 1,447 16,442 Total liabilities 3,460,819 3,078,172 13,699,063 837,051 1,127,939 38,010 27,715 1,381,150 23,649,919 Nine-month period ended September 30, 2015 Associated companies, Jointly-controlled investment and associated companies Related companies Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc Holanda Holanda Inc Petroquímica America Austria Argentina Other subsidiaries subsidiaries Other Total Transactions Sales of products 130,465 2,532,348 1,941,542 31,986 198,303 516,710 41,341 896,376 6,289,071 Purchases of raw materials, finished products services and utilities 1,179,615 2,155,300 1,148,732 33,290 131,277 9,369,400 14,017,614 Financial income (expenses) (871,064) (5,416,968) (15) (370,946) 81,774 68,360 32,450 260 (131,782) (6,607,931) General and administrative expenses - Odeprev 13,654 13,654 19 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated The main transactions with related companies in the period ended September 30, 2016, except for those with subsidiaries of the Company, were: (i) In February 2016, an agreement was extended with Petrobras for the sale of aliphatic solvent, under the same terms and conditions as the agreement signed in July 2015, with duration to March 2017. (ii) In March 2016, an agreement was entered into with Usina Conquista do Pontal S.A., with Agro Energia Santa Luzia S.A. and with Odebrecht Agroindustrial Participações S.A. to ensure the continued supply of hydrous ethanol to the Company, with technical flexibilities and differentiated commercial conditions, through an advance duly restated by the market rate and guaranteed by Odebrecht S.A. The Companies that are parties to the agreement are indirectly controlled by Odebrecht S.A. The price of hydrous ethanol is based on the Monthly Rate published by the Luiz de Queiroz College of Agriculture (ESALQ) Hydrous Fuel – São Paulo, in R$/liter, of the reference month and with a discount. The agreement has an estimated maximum amount of R$305,000 and is valid through April 30, 2017. (iii) In March 2016, an agreement was entered into with Refinaria de Petróleo Rio Grandense S.A. (“RPR”) for the acquisition of gasoil from RPR to be used as feedstock in the diesel oil production process, which is renewed on a monthly basis. The amount accrued in the period is R$72,488. (iv) Since March 2016, Braskem maintains agreements for the sale of gasoline to RPR, which is renewable on a monthly basis. In the nine-month period, the amount accrued is R$194,043. (v) Since June 2016, Braskem maintains agreements for the sale of gasoline to Petrobras Distribuidora, a wholly-owned subsidiary of Petrobras, which is renewable on a monthly basis. In the nine-month period, the amount accrued is R$257,392. (vi) In June 2016, an agreement was renewed with Transpetro, a subsidiary of Petrobras, for the acquisition of naphtha and condensate handling and storage services by Braskem’s Basic Petrochemicals Unit, which is located in the Industrial Complex of Triunfo. The renewal is worth an estimated R$8 million and is valid through December 2016. (vii) In July 2016, a service agreement was executed by Cetrel S.A. (“Cetrel”) to treat wastewater produced by the Braskem industrial units located in the Camaçari Petrochemical Complex. The agreement has an estimated maximum amount of R$77.000 and is valid through December 31, 2019. (viii ) In August 2016, an agreement was signed with Santo Antônio Energia S.A., an indirect subsidiary of Odebrecht, to acquire electricity for Braskem industrial units. The agreement has an estimated maximum value of R$13 billion and is valid for 13 years as of January 1, 2017. 20 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (c) Key management personnel Consolidated Income statement transactions Sep/2016 Sep/2015 Remuneration Short-term benefits to employees and managers 27,225 37,166 Post-employment benefit 269 187 Total 27,494 37,353 8. Taxes recoverable The information on taxes recoverable was presented in the 2015 annual financial statements of the Company, in Note 10. Consolidated Parent company Sep/2016 Dec/2015 Sep/2016 Dec/2015 Brazil IPI 45,416 23,996 41,823 22,615 Value-added tax on sales and services (ICMS) - normal operations 354,109 403,842 259,710 310,754 ICMS - credits from PP&E 124,122 121,954 118,200 115,354 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations 11,934 69,431 11,513 69,004 PIS and COFINS - credits from PP&E 250,311 230,030 237,318 217,482 Income tax and social contribution (IR and CSL) 528,062 944,863 365,060 779,277 REINTEGRA program 53,473 274,654 51,822 271,823 Federal supervenience 166,271 173,436 160,645 168,507 Other 10,522 14,281 4,061 6,309 Other countries Value-added tax ("VAT") 234,595 277,751 Income tax 16,842 40,263 Other 2,733 1,559 Total 1,798,390 2,576,060 1,250,152 1,961,125 Current assets 804,454 1,272,004 361,138 762,824 Non-current assets 993,936 1,304,056 889,014 1,198,301 Total 1,798,390 2,576,060 1,250,152 1,961,125 21 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated 9. Investments The information related to investments was presented in the Company’s 2015 annual financial statements, in Note 11. (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted (%) 9/30/2016 for the period equity Direct e Indirect Sep/2016 Sep/2015 Sep/2016 Dec/2015 Subsidiaries Alclor (1,248) (2,407) 35,435 Braskem Alemanha 100.00 1,221,581 208,134 2,803,318 2,040,998 Braskem America 100.00 1,009,731 149,923 2,529,444 1,947,177 Braskem America Finance 100.00 398 667 2,951 3,065 Braskem Argentina 100.00 1,584 3,326 17,730 16,146 Braskem Austria 100.00 (145) 11,261 4,261 5,118 Braskem Austria Finance (31) 75 Braskem Holanda 100.00 1,129,457 (52,626) 1,285,407 958,377 Braskem Holanda Finance 100.00 (13) (7) (22) (12) Braskem Holanda Inc 100.00 1,965 (125) 1,745 (158) Braskem Finance 100.00 47,574 38,458 (89,439) (137,013) Braskem Idesa 75.00 (926,086) (300,783) (3,843,898) (1,991,690) Braskem Idesa Serviços 75.00 2,804 5,636 8,001 8,860 Braskem Inc 100.00 (50,307) 330,343 793,273 843,579 Braskem México 100.00 22,224 103,123 174,485 206,806 Braskem México Sofom 100.00 2,840 (3,739) 7,137 1,566 Braskem México Serviços 100.00 (696) 1,735 2,624 3,424 Braskem Petroquímica 100.00 173,941 249,932 2,214,609 2,018,696 IQAG 100.00 7,786 5,000 13,084 16,934 Lantana 100.00 177 (355) (870) (1,047) Braskem Chile 100.00 2,362 (515) 10,070 7,707 Quantiq 100.00 23,301 (5,254) 263,125 244,345 Jointly-controlled investment RPR 33.20 62,701 23,295 176,413 145,551 Odebrecht Comercializadora de Energia S.A. ("OCE") 20.00 (255) 11,491 11,187 11,441 Associate Borealis 20.00 10,538 (4,151) 168,629 158,366 22 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (b) Changes in investments Subsidiaries and jointly-controlled investment Domestic subsidiaries Foreign subsidiaries Domestic associate Other Total Balance at December 31, 2015 2,418,563 2,139,711 31,673 3,828 4,593,775 Dividends and interest on capital (22,282) Equity of investments Effect of results 218,010 1,174,323 2,053 1,394,386 Adjustment of profit in inventories 12,325 (11,254) 1,071 Write-off for impairment (395) (395) Goodwill amortization (23,428) (23,428) Equity valuation adjustments (6,272) (797,912) (804,184) Currency translation adjustments (85,770) (85,770) Balance at September 30, 2016 2,596,916 2,419,098 33,726 3,433 5,053,173 (c) Equity accounting results Parent company Sep/2016 Sep/2015 Equity in results of subsidiaries, associate and jointly-controlled 1,395,457 600,846 Amortization of fair value adjustment (23,563) Provision for losses on investments 47,574 20,406 Other 330 11 1,419,933 597,700 23 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (d) Impacts on consolidation of Braskem Idesa In compliance with IFRS 12 and CPC 45, the Company is presenting the financial statements of the subsidiary in which it holds non-controlling interest and the effects on the Company’s consolidated statements. Balance sheet Consolidated Braskem Ex consolidated Braskem Idesa Braskem Idesa consolidated (i) Eliminations Consolidated Assets Sep/2016 Dec/2015 Sep/2016 Dec/2015 Sep/2016 Dec/2015 Sep/2016 Dec/2015 Revised Curent Cash and cash equivalents 7,766,578 7,305,084 433,590 134,640 8,200,168 7,439,724 Financial investments 433,009 1,172 433,009 1,172 Trade accounts receivable 1,968,678 2,632,142 265,542 120,848 (44,415) (17,846) 2,189,805 2,735,144 Inventories 4,504,903 5,344,077 368,833 173,129 4,873,736 5,517,206 Taxes recoverable 658,968 1,052,933 145,486 219,071 804,454 1,272,004 Other receivables 311,164 504,034 64,006 29,260 (57) 375,170 533,237 15,643,300 16,839,442 1,277,457 676,948 16,876,342 17,498,487 Non-current Taxes recoverable 993,884 1,303,987 52 69 993,936 1,304,056 Deferred tax 174,963 2,370,823 1,262,617 825,416 1,437,580 3,196,239 Related parties 5,288,401 4,556,671 (ii) (4,965,915) (4,412,038) 322,486 144,633 Other receivables 809,630 906,033 480 32,011 810,110 938,044 Property, plant and equipment 18,633,506 19,545,128 11,910,997 15,134,641 (iii) (700,344) (717,806) 29,844,159 33,961,963 Intangible 2,667,359 2,806,734 150,849 80,870 2,818,208 2,887,604 28,567,743 31,489,376 13,324,995 16,073,007 36,226,479 42,432,539 Total assets 44,211,043 48,328,818 14,602,452 16,749,955 53,102,821 59,931,026 Liabilities and shareholders' equity Current Trade payables 6,897,563 11,287,141 312,226 429,400 (44,415) (17,846) 7,165,374 11,698,695 Borrowings 2,093,926 1,968,540 2,093,926 1,968,540 Project finance 856,060 302,266 856,060 302,266 Payroll and related charges 493,137 582,921 14,783 22,138 507,920 605,059 Taxes payable 1,004,078 947,908 43,212 34,965 1,047,290 982,873 Other payables 1,571,135 1,313,201 155,068 49,808 1,726,203 1,363,009 12,059,839 16,099,711 1,381,349 838,577 13,396,773 16,920,442 Non-current Loan agreements 20,930,017 25,370,260 20,930,017 25,370,260 Project finance 9,695,197 11,975,167 9,695,197 11,975,167 Accounts payable to related parties 5,004,699 4,372,482 (ii) (5,004,699) (4,372,482) Non-controlling loan in Braskem Idesa (v) 1,597,726 1,538,784 1,597,726 1,538,784 Provision for losses on subsidiaries 2,882,923 2,054,654 (iv) (2,882,923) (2,054,654) Other payables 2,983,437 3,050,078 105,819 7,065 3,089,256 3,057,143 26,796,377 30,474,992 16,403,441 17,893,498 35,312,196 41,941,354 Shareholders' equity Attributable to the Company's shareholders 5,354,827 1,754,115 (3,182,338) (1,982,120) 3,182,338 1,982,120 5,354,827 1,754,115 Non-controlling interest in Braskem Idesa (960,975) (684,885) (960,975) (684,885) 5,354,827 1,754,115 2,221,363 1,297,235 4,393,852 1,069,230 Total liabilities and shareholders' equity 44,211,043 48,328,818 14,602,452 16,749,955 53,102,821 59,931,026 (i) Consolidation of Braskem Idesa with its direct subsidiary Braskem Idesa Serviços. (ii) Loan from the parent company as part of the contribution from shareholders to the Braskem Idesa project. (iii) Adjustment corresponding to the capitalization of the financial charges of the aforementioned loan. (iv) Provision recorded in the subsidiary Braskem Holanda for the negative shareholders' equity of Braskem Idesa. (iii) Loan owed to the non-controlling shareholder as part of the contribution from shareholders to the project. 24 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Consolidated Braskem Ex consolidated Braskem Idesa Braskem Idesa consolidated Eliminations Consolidated Sep/2016 Sep/2015 Sep/2016 Sep/2015 Sep/2016 Sep/2015 Sep/2016 Sep/2015 Revised Net sales revenue 35,511,413 34,708,852 816,486 325,752 36,220,543 34,950,716 Cost of products sold (26,021,833) (27,102,834) (559,555) (334,949) 95,327 59,305 (26,486,061) (27,378,478) 9,489,580 7,606,018 256,931 9,734,482 7,572,238 Income (expenses) Selling and distribution (968,255) (790,860) (83,452) (25,307) (1,051,707) (816,167) General and administrative (1,062,858) (914,476) (83,538) (29,659) 31,073 24,583 (1,115,323) (919,552) Research and development (119,847) (119,875) (119,847) (119,875) Results from equity investments (671,387) (530,217) 963 694,564 530,955 23,177 1,701 Other income (expenses), net (220,356) (161,389) (102,636) (3,363) (322,992) (164,752) 6,446,877 5,089,201 713,608 530,955 7,147,790 5,553,593 Financial results Financial expenses (3,032,330) (2,712,950) (1,187,292) (320,743) 129,073 20,718 (4,090,549) (3,012,975) Financial income (271,791) 1,976,458 42,911 82,565 (194,567) (441,489) (423,447) 1,617,534 Profit (loss) before income tax and social contribution 3,142,756 4,352,709 648,114 110,184 2,633,794 4,158,152 IR and CSL - current and deferred (1,448,550) 277,441 14,168 (799,973) (1,434,382) 277,441 14,168 Profit (loss) for the period 2,065,342 2,904,159 648,114 110,184 1,833,821 2,723,770 25 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Statement of cash flows Consolidated Braskem Ex consolidated Braskem Idesa Braskem Idesa consolidated Eliminations Consolidated Sep/2016 Sep/2015 Sep/2016 Sep/2015 Sep/2016 Sep/2015 Sep/2016 Sep/2015 Revised Profit (loss) before income tax and social contribution 3,142,756 4,352,709 (1,157,076) (304,741) 648,114 110,184 2,633,794 4,158,152 Adjustments for reconciliation of profit or loss Depreciation, amortization and depletion 1,803,581 1,573,845 182,220 498 (19,044) 1,966,757 1,574,343 Results from equity investments 671,387 529,254 (694,564) (530,955) (23,177) (1,701) Interest and monetary and exchange variations, net 907,890 1,968,076 1,245,069 843,637 (85,003) 2,067,956 2,811,713 Other 16,375 11,190 235 16,610 11,190 6,541,989 8,435,074 270,448 539,394 6,661,940 8,553,697 Changes in operating working capital Held-for-trading financial investments 14,207 (408,348) 14,207 Trade accounts receivable 663,971 (608,424) (144,694) (59,578) 26,569 17,846 545,846 (650,156) Inventories 810,789 35,014 (108,790) 62,978 701,999 97,992 Taxes recoverable 921,535 250,922 71,688 292,260 993,223 543,182 Other receivables (25,606) 48,261 (15,492) (39,989) (41,098) 8,272 Trade payables (2,856,197) (2,414,635) (117,174) (263,400) (26,569) (17,846) (2,999,940) (2,695,881) Taxes payable (153,173) 391,025 307,403 26,342 154,230 417,367 Other payables 120,189 (448,976) 234,486 705,536 354,675 256,560 Cash from operations 5,615,149 5,702,468 497,875 1,263,543 5,962,527 6,545,240 Interest paid (698,452) (313,647) (395,426) (362,313) (1,093,878) (675,960) Income tax and social contribution paid (89,006) (847,012) (89,006) Net cash generated by operating activities 4,069,685 5,299,815 102,449 901,230 4,021,637 5,780,274 Proceeds from the sale of fixed assets 431 1,245 431 1,245 Acquisitions to property, plant and equipment (835,869) (1,159,040) (2,521,847) 150,497 420,771 (2,002,210) (2,936,945) Acquisitions of intangible assets (20,909) (12,590) (20,909) (12,590) Held-for-maturity financial investments 33,497 (11) 33,497 (11) Net cash used in investing activities 150,497 420,771 Short-term and long-term debt Obtained borrowings 2,821,945 4,505,278 2,821,945 4,505,278 Payments of borrowings (3,755,480) (4,947,701) (3,755,480) (4,947,701) Project finance Obtained funds 503,921 1,406,947 503,921 1,406,947 Payments (370,041) (410,397) (370,041) (410,397) Related parties Obtained loans (payment of loans ) (460,808) 1,184,419 460,808 Dividends paid (998,985) (482,114) (998,985) (482,114) Repurchase of treasury shares (927) (927) Net cash generated (used) in financing activities 1,318,299 1,457,358 71,086 Exchange variation on cash of foreign subsidiaries 489,396 (491,046) 37,243 (58,449) 526,639 (549,495) Increase (decrease) in cash and cash equivalents 461,494 2,575,272 298,951 760,445 2,353,564 Represented by Cash and cash equivalents at the beginning for the period 7,305,084 3,659,495 134,639 333,864 7,439,723 3,993,359 Cash and cash equivalents at the end for the period 7,766,578 6,234,767 433,590 112,156 8,200,168 6,346,923 Increase (decrease) in cash and cash equivalents 461,494 2,575,272 298,951 760,445 2,353,564 26 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Property, plant and equipment The information on property, plant and equipment was presented in the Company’s 2015 annual financial statements, in Note 12. Consolidated Sep/2016 Dec/2015 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 446,365 446,365 479,621 479,621 Buildings and improvements 5,140,784 (1,038,974) 4,101,810 5,435,600 (904,324) 4,531,276 Machinery, equipment and installations 36,343,234 (15,862,719) 20,480,515 37,401,007 (14,513,744) 22,887,263 Projects and stoppage in progress (i) 4,250,913 4,250,913 5,506,044 5,506,044 Other 1,223,903 (659,347) 564,556 1,212,365 (654,606) 557,759 Total 47,405,199 29,844,159 50,034,637 33,961,963 (i) On September 30, 2016, the main amounts included in this account refer to the expenses with the subsidiary Braskem Idesa project (R$1,299,742), the strategic and operation expenses of Braskem America (R$316,946), such as the construction of the new plant UTEC and expenses with planned shutdown maintenance in Brazil which is in preparation or in progress (R$629,786). The balance corresponds mainly to diverse projects aimed at maintenance of plants’ production capacity. Capitalized charges in the nine-month period ended September 30, 2016 were R$333,278 (R$598,457 on September 30, 2015). There were no significant events or circumstances in the period ended September 30, 2016 that indicate the need for impairment testing on the property, plant and equipment. Intangible assets The information on intangible assets was presented in the 2015 annual financial statements of the Company, in Note 13. Consolidated Sep/2016 Dec/2015 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 (1,128,804) 2,058,918 3,187,722 (1,128,804) 2,058,918 Trademarks and patents 344,969 (105,820) 239,149 298,438 (100,782) 197,656 Software and use rights 593,866 (413,117) 180,749 536,786 (336,029) 200,757 Contracts with customers and suppliers 696,255 (356,863) 339,392 795,782 (365,509) 430,273 Total 4,822,812 2,818,208 4,818,728 2,887,604 There were no significant events or circumstances in the period ended September 30, 2016 that indicated the need for updating the impairment testing of intangible assets with indefinite useful life made in the end of 2015, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. 27 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Borrowings The information on borrowings was presented in the 2015 annual financial statements of the Company, in Note 14. Consolidated Annual financial charges Sep/2016 Dec/2015 Foreign currency Bonds Note 12 (a) 14,172,755 17,004,617 Advances on exchange contracts US dollar exchange variation + 3.35% 98,754 255,809 Export prepayment Note 12 (b) 588,865 549,036 BNDES Note 12 (c) 234,357 409,076 Export credit notes Note 12 (d) 1,172,666 1,405,227 Working capital US dollar exchange variation + 1.75% above Libor 1,639,486 1,907,145 Transactions costs (216,665) (248,838) 17,690,218 21,282,072 Current liabilities 891,547 763,071 Non-current liabilities 16,798,671 20,519,001 Total 17,690,218 21,282,072 Local currency Export credit notes Note 12 (d) 2,125,906 2,350,965 BNDES Note 12 (c) 2,596,013 3,001,776 BNB/ FINAME/ FINEP/ FUNDES 6.46% 550,152 642,739 BNB/ FINAME/ FINEP/ FUNDES TJLP + 1.90% 1,933 2,177 Fundo de Desenvolvimento do Nordeste (FDNE) 6.50% 50,247 51,939 Other CDI + 0.04% 22,447 23,714 Transactions costs (12,973) (16,582) 5,333,725 6,056,728 Current liabilities 1,202,379 1,205,469 Non-current liabilities 4,131,346 4,851,259 Total 5,333,725 6,056,728 Foreign currency and local currency Current liabilities 2,093,926 1,968,540 Non-current liabilities 20,930,017 25,370,260 Total 23,023,943 27,338,800 Parent company Sep/2016 Dec/2015 Foreign currency Current liabilities 1,052,768 1,361,655 Non-current liabilities 2,563,119 3,355,752 3,615,887 4,717,407 Local currency Current liabilities 1,202,379 1,205,469 Non-current liabilities 4,131,347 4,851,260 5,333,726 6,056,729 Foreign currency and local currency Current liabilities 2,255,147 2,567,124 Non-current liabilities 6,694,466 8,207,012 Total 8,949,613 10,774,136 28 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (a) Bonds Issue amount Interest Consolidated Issue date US$ Maturity (% per year) Sep/2016 Dec/2015 September - 2006 275,000 January - 2017 8.00 183,952 225,637 June - 2008 500,000 June - 2018 7.25 439,840 539,327 May - 2010 400,000 May - 2020 7.00 159,073 188,088 May - 2010 350,000 May - 2020 7.00 1,167,762 1,380,764 October - 2010 450,000 no maturity date 7.38 1,486,526 1,757,160 April - 2011 750,000 April - 2021 5.75 2,490,484 2,953,803 July - 2011 500,000 July - 2041 7.13 1,644,944 2,013,453 February - 2012 250,000 April - 2021 5.75 832,938 987,894 February - 2012 250,000 no maturity date 7.38 825,848 976,200 May - 2012 500,000 May - 2022 5.38 1,658,966 1,969,307 July - 2012 250,000 July - 2041 7.13 822,472 1,006,727 February - 2014 (i) 500,000 February - 2024 6.45 1,639,967 2,004,171 May - 2014 (ii) 250,000 February - 2024 6.45 819,983 1,002,086 Total 5,225,000 14,172,755 17,004,617 (i) Effective interest rate including transaction costs is 7.78% p.a.; (ii) Effective interest rate including transaction costs is 7.31% p.a. (b) Export prepayments Initial amount of the transaction Consolidated Issue date US$ Maturity Charges (% per year) Sep/2016 Dec/2015 January - 2013 200,000 November - 2022 US dollar exchange variation + semiannual Libor + 1.10% 426,004 549,036 May - 2016 50,000 May - 2017 US dollar exchange variation + semiannual Libor + 3.35% 162,861 Total 250,000 588,865 549,036 29 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (c) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Sep/2016 Dec/2015 Foreign currency Other 2006 October - 2016 US dollar exchange variation + 6.94 266 3,204 Braskem Qpar expansion 2007/2008 April - 2016 US dollar exchange variation + 6.89 - 2,426 Green PE 2009 July - 2017 US dollar exchange variation + 6.72 12,841 29,352 Limit of credit II 2009 January - 2017 US dollar exchange variation + 6.72 12,111 47,353 New plant PVC Alagoas 2010 January - 2020 US dollar exchange variation + 6.72 87,397 128,806 Limit of credit III 2011 October - 2018 US dollar exchange variation + 6.56 to 6.59 87,419 149,495 Butadiene 2011 January - 2021 US dollar exchange variation + 6.59 34,323 48,440 234,357 409,076 Local currency Other 2006 September - 2016 TJLP + 2.80 - 13,501 Braskem Qpar expansion 2007/2008 February - 2016 TJLP + 2.15 to 3.30 - 5,372 Green PE 2008/2009 June - 2017 TJLP + 0.00 to 4.78 60,226 119,201 Limit of credit II 2009 January - 2017 TJLP + 2.58 to 3.58 26,430 85,004 Limit of credit II 2009 January - 2021 4.00 to 4.50 81,156 96,698 New plant PVC Alagoas 2010 December - 2019 TJLP + 0.00 to 3.58 193,320 235,641 New plant PVC Alagoas 2010 December - 2019 5.50 21,716 26,732 Limit of credit III 2011 December - 2021 TJLP + 0.00 to 3.58 933,338 1,154,552 Limit of credit III 2011 December - 2021 SELIC + 2.32 to 2.78 266,280 284,263 Limit of credit III 2011 December - 2021 3.50 to 7.00 201,584 230,198 Butadiene 2011 December - 2020 TJLP + 0.00 to 3.45 82,808 96,407 Finem 2014 March - 2021 TJLP + 0.00 to 2.78 201,587 215,372 Finem 2014 March - 2021 SELIC + 2.78 163,743 160,603 Finem 2014 March - 2021 6.00 5,996 6,664 Limit of credit IV 2015 January - 2022 TJLP + 0.00 a 2.62 177,486 140,024 Limit of credit IV 2015 January - 2022 SELIC + 2.32 180,343 131,544 2,596,013 3,001,776 Total 2,830,370 3,410,852 30 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (d) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Sep/2016 Dec/2015 Foreign currency US$ November - 2006 ### 167 May - 2018 Us dollar exchange variation + 8.10 261,350 308,069 April - 2007 ### 102 March - 2018 Us dollar exchange variation + 7.87 168,520 198,782 May - 2007 ### 146 May - 2019 Us dollar exchange variation + 7.85 249,942 294,840 January - 2008 ### 266 February - 2020 Us dollar exchange variation + 7.30 492,854 603,536 681 1,172,666 1,405,227 Local currency April - 2010 ### October - 2021 105% of CDI 38,009 36,653 June - 2010 ### October - 2021 105% of CDI 152,035 146,611 February - 2011 ### October - 2021 105% of CDI 152,035 146,611 April - 2011 ### April - 2019 112,5% of CDI (i) 464,579 464,039 June - 2011 ### October - 2021 105% of CDI 0 60,814 58,644 August - 2011 ### August - 2019 112,5% of CDI (i) 405,465 405,478 June - 2012 ### October - 2021 105% of CDI 76,018 73,305 September - 2012 ### October - 2021 105% of CDI 228,053 219,917 October - 2012 ### October - 2021 105% of CDI 64,615 62,310 February - 2013 ### September - 2017 8.00 101,139 101,118 February - 2013 ### February - 2016 8.00 101,248 February - 2013 ### September - 2017 8.00 50,451 50,440 February - 2013 ### February - 2016 8.00 101,118 March - 2013 ### March - 2016 8.00 50,253 June - 2014 ### June - 2017 7.50 50,000 50,010 June - 2014 ### June - 2017 8.00 17,500 17,504 June - 2014 ### June - 2017 8.00 10,000 10,002 September - 2014 ### August - 2020 108% of CDI 101,197 104,642 November - 2014 ### November - 2017 8.00 (ii) 153,996 151,062 2,125,906 2,350,965 Total 3,298,572 3,756,192 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 14.3.1 (b.i)). (ii) The Company enters into swap transactions for this contract (from fixed rate to 67.10% to 68.15% of CDI) (Note 14.3.1 (b.ii)). 31 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (e) Payment schedule The maturity profile of amounts maturing in the long-term is as follows: Consolidated Sep/2016 Dec/2015 2017 552,128 1,737,331 2018 2,360,146 2,633,143 2019 3,069,749 3,320,800 2020 2,422,550 2,757,234 2021 3,646,019 4,257,177 2022 1,730,281 2,071,030 2023 7,784 7,540 2024 2,451,019 2,944,726 2025 and thereafter 4,690,341 5,641,279 Total 20,930,017 25,370,260 (f) Guarantees Braskem gave collateral for part of its borrowings as follows: Total Total Loans Maturity Sep/2016 guaranteed Guarantees BNB December - 2022 138,889 138,889 Mortgage of plants, pledge of machinery and equipment BNB August - 2024 224,975 224,975 Bank surety BNDES December - 2022 2,830,370 2,830,370 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June - 2020 119,804 119,804 Mortgage of plants, land and property, pledge of machinery and equipment FINEP July - 2024 66,484 66,484 Bank surety FINAME February - 2022 1,933 1,933 Pledge of equipment Total 3,382,455 3,382,455 32 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Project finance The information regarding the borrowings of Braskem Idesa was presented in the 2015 annual financial statements in Note 15. Consolidated Identification US$ Maturity Charges (% per year) Sep/2016 Dec/2015 Project finance I 700,000 February - 2027 Us dollar exchange variation + quarterly Libor + 3.25 2,285,388 2,720,874 Project finance II 189,996 February - 2027 Us dollar exchange variation + 6.17 675,024 740,902 Project finance III 600,000 February - 2029 Us dollar exchange variation + 4.33 1,936,708 2,334,133 Project finance IV 680,004 February - 2029 Us dollar exchange variation + quarterly Libor + 3.88 2,137,505 2,645,645 Project finance V 400,000 February - 2029 Us dollar exchange variation + quarterly Libor + 4.65 1,293,145 1,557,360 Project finance VI 89,994 February - 2029 Us dollar exchange variation + quarterly Libor + 2.73 290,232 349,464 Project finance VII 533,095 February - 2029 Us dollar exchange variation + quarterly Libor + 4.64 1,723,146 2,075,524 Transactions costs (115,345) (173,240) Total 3,193,089 10,225,803 12,250,662 VAT borrowings November - 2029 2.00% above TIIE (*) (i) 23,498 26,771 Borrowings for working capital August - 2017 Us dollar exchange variation + quarterly Libor + 4.85 (ii) 301,955 325,453 26,771 10,551,256 12,277,433 Current liabilities 856,060 302,266 Non-current liabilities 9,695,196 11,975,167 Total 10,551,256 12,277,433 (*) TIIE – “ Tasa de Interés Interbancaria de Equilibrio ” – basic interest rate in Mexico, similar to the CDI overnight rate in Brazil. (i) Financing in Mexican peso and paid exclusively with IVA refund. (ii) Financing obtained in September 2016. The long-term financing maturity, by year, is as follows: Consolidated Sep/2016 Dec/2015 2017 172,110 687,211 2018 710,852 840,247 2019 738,095 872,994 2020 865,796 1,025,621 2021 989,002 1,172,569 2022 823,950 977,593 2023 1,090,719 1,294,219 2024 1,179,947 1,400,843 2025 1,179,394 1,398,554 2026 1,038,349 1,210,426 2027 and thereafter 906,982 1,094,890 Total 9,695,196 11,975,167 33 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Financial instruments The information related to financial instruments was presented in the 2015 financial statements of the Company, in Note 16. Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; Level 2 – fair value obtained from financial models using directly observable market data, such as discounted cash flow, when the instrument is a forward purchase/sale or a swap contract, or such as the Black-Scholes model, when the instrument has the characteristics of an option. To measure the credit risk of the parties involved in derivative instruments, Braskem uses CVA (Credit Valuation Adjustment) or DVA (Debt Valuation Adjustment) models, applied flow by flow on the mark-to-market value of each instrument. The Company adopts the ratings of the other parties for positive flows and its own rating for negative flows, both available in the market and disclosed by renowned rating agencies, as a necessary assumption to define the probability of default. Non-derivative financial instruments – consolidated Fair value Book value Fair value Note Classification by category hierarchy Sep/2016 Dec/2015 Sep/2016 Dec/2015 Cash and cash equivalents 3 Cash and banks 1,970,131 873,966 1,970,131 873,966 Financial investments in Brazil Held-for-trading Level 2 605,770 605,770 Financial investments in Brazil Loans and receivables 5,037,433 1,823,225 5,037,433 1,823,225 Financial investments abroad Held-for-trading Level 2 1,192,604 4,136,762 1,192,604 4,136,762 8,200,168 7,439,723 8,200,168 7,439,723 Financial investments 4 Time deposit investments Held-for-trading Level 2 432,308 432,308 - Other Held-for-trading Level 2 701 1,172 701 1,172 Quotas of receivables investment fund Held-to-maturity 46,193 46,193 433,009 47,365 433,009 47,365 Trade accounts receivable 5 2,208,689 2,754,966 2,208,689 2,754,966 Related parties credits 7 Loans and receivables 322,486 155,140 322,486 155,140 Trade payables 7,340,232 11,755,843 7,340,232 11,755,843 Borrowings 12 Foreign currency - Bonds Level 1 14,172,755 17,004,617 14,899,781 14,434,854 Foreign currency - other borrowings 3,734,128 4,526,293 3,734,128 4,526,293 Local currency 5,346,698 6,073,310 5,346,698 6,073,310 Project finance 13 10,666,601 12,450,673 10,666,601 12,450,673 Non-controlling loan in Braskem Idesa 1,597,726 1,538,784 1,597,726 1,538,784 Other payables (BNDESPAR) 172,665 273,294 172,665 273,294 34 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Derivative financial instruments designated and not designated for hedge accounting 14.3.1 Changes Net Net Operation characteristics (Asset)/ (Asset)/ Fair value Principal exposure Accumulated Liability Change in Financial Liability Identification Note hierarchy Derivatives OCI (equity) Dec/2015 fair value settlement Sep/2016 Non-hedge accounting transactions Exchange swap Level 2 Argentine peso Dollar (38,990) 4,154 34,836 Interest rate swaps Level 2 Fixed rate CDI 8,351 (2,293) (5,323) 735 Dollar put option 14.3.1 (a.i) Level 2 Real Dollar (222) (4,856) (5,078) 1,639 24,657 Hedge accounting transactions Exchange swap 14.3.1 (b.i) Level 2 CDI Dollar+Interests 550,727 1,172,125 (323,322) 12,471 861,274 Interest rate swaps 14.3.1 (b.ii) Level 2 Libor Fixed price 450,580 35,073 125,759 (42,310) 118,522 1,001,307 1,207,198 979,796 Derivatives operations Current assets (53,662) (17,053) Non-current assets (12,280) Current liabilities 57,760 20,464 Non-current liabilities 1,184,741 972,042 1,176,559 975,453 (a) Operations not designated for hedge accounting (a.i) US dollar put option On September, 2016, Braskem contracted derivative financial instruments to limit the equivalent amount in US dollar of its cash disbursements denominated in Brazilian reais. This hedge is in line with Company's risk management strategy. Identification Hedge Maturity Fair value, net Nominal value (exchange rate R$ / US$) Sep/2016 US dollar put option 451,667 3.0000 to 3.1000 jan to sep - 2017 (5,078) Total 451,667 Derivatives operations Current assets (5,078) Total 35 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (b) Operations designated for hedge accounting (b.i) Swaps related to export credit notes (NCE) Identification Hedge Maturity Fair value, net Nominal value Financial charges per year Sep/2016 Dec/2015 Swap NCE I 200,000 Exchange variation + 6.15% August - 2019 224,846 301,325 Swap NCE II 100,000 Exchange variation + 6.15% August - 2019 109,373 147,021 Swap NCE III 100,000 Exchange variation + 6.15% August - 2019 107,258 144,496 Swap NCE IV 100,000 Exchange variation + 5.50% April - 2019 90,160 124,071 Swap NCE V 100,000 Exchange variation + 5.50% April - 2019 90,072 123,966 Swap NCE VI 150,000 Exchange variation + 7.90% April - 2019 145,755 203,675 Swap NCE VII 100,000 Exchange variation + 4.93% April - 2019 93,810 127,571 Total 850,000 861,274 1,172,125 Derivatives operations Current assets (11,975) (12,616) Non-Current liabilities 873,249 1,184,741 Total 861,274 1,172,125 (b.ii) Hedge operation by Braskem Idesa related to project finance Interest rate swap linked to Libor Identification Nominal value Hedge Maturity Fair value, net US$ interest rate per year Sep/2016 Dec/2015 Swap Libor I to VI 1,312,892 1.9825% May - 2025 118,522 7,997 Total 1,312,892 118,522 7,997 Derivatives operations Non-current assets (12,280) Current liabilities 19,729 47,353 Non-current liabilities 98,793 Total 118,522 35,073 36 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Non-derivative liabilities designated for export hedge accounting (a.i) Future exports in U.S. dollars On September 30, 2016, exports that were designated and not yet realized are shown below: Total nominal value US$ 2016 210,909 2017 829,685 2018 787,894 2019 733,980 2020 724,000 2021 716,000 2022 719,000 2023 718,372 2024 688,854 6,128,694 The following table shows the financial instruments movement in the period designated for this hedge: US$ Exports in Hedge Dec/2015 the period descontinued Sep/2016 Designated balance 6,757,231 (628,538) (620,321) 5,508,373 On September 30, 2016, the maturities of financial liabilities designated, within the scope of the consolidated balance sheet, were as follows: Total nominal value US$ 2016 403,076 2017 718,736 2018 1,145,149 2019 444,236 2020 570,782 2021 1,017,703 2022 519,837 2024 688,854 5,508,373 Considering the strong cash generation in recent quarters, the Management of the Company believed it was appropriate to advance the payment of dollar-denominated obligations, among which liabilities designated for this hedge. As a result of the decision, the amount of US$620,321 was discontinued prospectively. Exchange variation on the discontinued amount, of R$761,733, which is recorded under Shareholders' Equity as “Other comprehensive income” will be taken to net financial income (expenses) as of October 2016, as the hedged exports are realized. 37 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Conversion rate Total nominal at Inception Closing rate Gross nominal value US$ R$/US$ R$/US$ value Hedge descontinued fourth quarter 2016 210,909 2.0017 3.2476 262,772 Hedge descontinued first quarter 2017 201,277 2.0017 3.2400 249,241 Hedge descontinued second quarter 2017 208,135 2.0017 3.2015 249,720 The following table provides the balances of exchange variation recognized in the Company’s net financial income (expenses) due to the realization of exports designated for that hedge for the nine-month period ended September 30, 2016: Conversion rate Total nominal at Inception Closing rate Gross nominal value US$ R$/US$ R$/US$ value First quarter 206,951 2.0017 4.0399 421,808 Second quarter 210,752 2.0017 3.6408 345,444 Third quarter 210,835 2.0017 3.2723 267,887 The changes in foreign exchange variation and Income Tax and Social Contribution under “Other comprehensive income” are as follows: Exchange Net variation IR and CSL effect At December 31, 2015 4,372,294 Exchange variation recorded in the period on OCI / IR and CSL 4,207,644 (1,430,599) 2,777,045 Exchange variation transferred to profit or loss / IR and CSL 1,035,139 (351,947) 683,192 At September 30, 2016 2,589,748 38 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (a.ii) Liabilities related to the Project Finance of future sales in U.S. dollar On September 30, 2016, the designated sales and not yet realized are shown below: Total nominal value US$ 2016 26,331 2017 183,253 2018 221,790 2019 229,270 2020 266,690 2021 303,392 2022 253,204 2023 333,093 2024 359,559 2025 357,903 2026 309,240 2027 152,103 2028 124,654 2029 31,164 3,151,646 The following table shows the financial instruments designated changes to this hedge in the period: US$ Sales in Hedge Dec/2015 the period descontinued Sep/2016 Designated balance 3,193,089 (41,443) (12,187) 3,139,459 On September 30, 2016, the maturities of financial liabilities designated were distributed as follows: Total nominal value US$ 2016 26,286 2017 182,927 2018 221,390 2019 228,850 2020 266,187 2021 302,816 2022 252,723 2023 332,458 2024 358,873 2025 357,221 2026 308,650 2027 150,419 2028 124,347 2029 26,312 3,139,459 39 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated In May 2016, Braskem Idesa prepaid US$12.230 of the Project Finance debt that was designated as this hedge instrument. As a result of the decision, this amount was discontinued prospectively. The following table provides the balance of exchange variation of the discontinued amount net of realization already occurred, on September 30, 2016, which is recorded in Braskem Idesa’s shareholders’ equity under “Other comprehensive income” and will be transferred to financial income (expenses) according to the schedule of future hedged sales: Conversion rate Total nominal at Inception Closing rate Total nominal Gross nominal value US$ MXN/US$ MXN/US$ value MXN value Hedge descontinued 12,187 13.4541 17.9915 55,297 9,609 The following table provides the balances of exchange variation recognized in Braskem Idesa’s financial income (expenses) due to the realization of sales designated for this hedge over the course of the nine-month period ended September 30, 2016: Conversion rate Total nominal at Inception Closing rate Total nominal Gross nominal value US$ MXN/US$ MXN/US$ value MXN value Second quarter 16,359 13.6636 18.1409 73,244 14,297 Third quarter 25,084 13.6650 18.4981 121,235 21,067 The changes in foreign exchange variation and Income Tax and Social Contribution under “Other comprehensive income” are as follows: Exchange Net variation IR effect At December 31, 2015 674,046 Exchange variation recorded in the period on OCI / IR 420,830 (979,425) Exchange variation transferred to profit or loss / IR 35,364 (10,628) 24,736 At September 30, 2016 1,084,248 40 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Credit quality of financial assets (a) Trade accounts receivable On September 30, 2016, the credit ratings for the domestic market were as follows: (%) Sep/2016 Dec/2015 1 Minimum risk 9.14 7.67 2 Low risk 41.97 42.84 3 Moderate risk 32.89 33.07 4 High risk 12.84 13.74 5 Very high risk (i) 3.16 2.69 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators Last 12 months Domestic Export Market Market September 30, 2016 0.23% 0.10% December 31, 2015 0.39% 0.70% September 30, 2015 0.30% 0.86% (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses credit rating from the following agencies: Standard & Poor’s, Moody’s and Fitch Ratings within the limits established in its financial policy approved by the Board of Directors. 41 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Sep/2016 Dec/2015 Financial assets with risk assessment AAA 5,143,728 5,982,393 AA+ 181,823 AA 5,202 27,753 AA- 622,496 163,188 A+ 2,092,104 1,076,803 A 130,234 69,576 A- 318,373 120,219 BBB+ 135,016 8,628,976 7,439,932 Financial assets without risk assessment (i) Quotas of investment funds in credit rights 46,193 Other financial assets with no risk assessment 4,201 963 4,201 47,156 Total 8,633,177 7,487,088 (i) Investments approved by the Management of the Company, as permitted by the financial policy. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On September 30, 2016, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Brazilian real/Mexican peso exchange rate; · Libor floating interest rate; · Selic interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, not reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Value at risk The value at risk of the derivatives held by Braskem which is defined as the loss that could result in one month as from September 30, 2016, with a probability of 5%, and under normal market conditions, was estimated by the Company at US$33,289 for the NCE exchange rate swap (Note 14.3.1(b.i)) and at US$12,523 for the swap of Libor related to Braskem Idesa’s project (Note 14.3.1 (b.ii.i)). 42 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (c) Selection of scenarios (c.1) Probable scenario The Market Readout published by the Central Bank of Brazil was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate, Selic basic interest rate and the CDI interest rate, using the reference date of September 30, 2016. According to the Market Readout, at the end of 2016, the U.S. dollar will appreciate by 1.04% against the Brazilian real, compared to the closing PTAX rate at September 30, 2016, while the Selic rate will be 13.75% p.a. The Selic rate is used as a reference for analyses of sensitivity to the CDI. The probable scenario for the TJLP is an increase of 0.50% from the current rate of 7.5%, in line with the size of the government’s most recent decisions to increase or decrease the rate. The Market Readout does not publish forecasts for the Libor interest rate. Therefore, to determine the probable scenario, Braskem considered a 5% increase on current market levels. 43 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (c.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario: Gain (loss) Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds (145,446) (3,492,219) (6,984,439) BNDES (2,440) (58,589) (117,178) Working capital / structured operations (29,281) (703,038) (1,406,076) Export prepayments (5,998) (144,019) (288,039) Project finance (109,617) (2,631,939) (5,263,879) Advance on exchange contracts - ACC (24,689) (49,377) Swaps (18,180) (436,512) (854,844) Dollar put option (813) (5,036) (5,080) Financial investments abroad 37,720 905,681 1,811,362 Brazilian real/Mexican Peso exchange rate Working capital / structured operations 11 (5,875) (11,749) Selic interest rate BNDES 12,277 (93,412) (197,881) Libor floating interest rate Working capital / structured operations (2,021) (10,104) (20,208) Export prepayments (1,608) (8,040) (16,079) Swaps 2,457 12,208 24,234 CDI interest rate NCE 12,606 (93,342) (193,024) NCA 20,906 (160,914) (344,398) Swaps and NCE 113 (113) (226) Financial investments in local currency 37,350 73,877 Probable Possible adverse Extreme adverse Instrument / Sensitivity 8.0% 8.5% 9.0% TJLP interest rate BNDES (42,234) (85,332) (129,307) Other government agents (50) (100) (152) 44 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Taxes payable The information related to taxes payable was presented in the Company’s 2015 annual financial statements, in Note 17. Consolidated Parent company Sep/2016 Dec/2015 Sep/2016 Dec/2015 Parent Company and subsidiaries in Brazil Revised Revised IPI 75,991 61,784 71,269 48,579 IR and CSL 467,814 414,176 315,936 269,538 ICMS 212,174 149,811 198,926 110,669 Other 165,946 88,198 138,372 56,557 Other countries IR 43,591 238,645 Value-added tax 111,541 56,975 Total 1,077,057 1,009,589 724,503 485,343 Current liabilities 1,047,290 982,873 694,865 459,518 Non-current liabilities 29,767 26,716 29,638 25,825 Total 1,077,057 1,009,589 724,503 485,343 Income tax (“IR”) and social contribution (“CSL”) The information related to income tax and social contribution was presented in the Company’s 2015 annual financial statements, in Note 19. (a) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Sep/2016 Sep/2015 Sep/2016 Sep/2015 Revised Revised Income before IR and CSL 2,633,794 4,158,152 2,378,257 4,076,923 IR and CSL at the rate of 34% (1,413,772) (808,607) (1,386,154) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 7,880 578 482,777 211,226 IR and CSL on prior years 15,073 (5,645) 10,286 (5,645) Tax benefits (Sudene and PAT) 5,302 5,302 Other permanent adjustments 67,263 (15,543) (2,673) 7,809 Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL (773,062) (313,667) (88,360) (56,634) Deferred IR and CSL (26,911) (1,120,715) (224,555) (1,116,130) Total 45 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (b) Breakdown of deferred income tax and social contribution Consolidated Parent company Assets Sep/2016 Dec/2015 Sep/2016 Dec/2015 Revised Revised Tax losses (IR) and negative base (CSL) 2,270,702 2,114,530 205,346 258,017 Goodwill amortized 4,972 6,017 4,972 6,017 Exchange variations 928,906 2,925,895 921,018 2,917,699 Temporary adjustments 116,543 50,628 781,956 823,786 Business combination 190,778 189,403 89,769 89,769 Deferred charges - write-off 20,848 20,848 3,511,901 5,307,321 2,003,061 4,116,136 Liabilities Amortization of goodwill based on future profitability 760,458 735,019 671,631 646,193 Tax depreciation 854,495 815,243 781,200 746,432 Temporary differences 438,349 521,031 11,246 11,703 Business combination 203,980 217,182 75,317 79,154 Additional indexation PP&E 100,208 110,731 100,208 110,731 Amortization of fair value adjustments on the assets from the acquisiton of Braskem Qpar 270,207 289,528 270,207 289,528 Other 109,472 153,589 60,711 83,309 2,737,169 2,842,323 1,970,520 1,967,050 Net 774,732 2,464,998 32,541 2,149,086 Presentation in the Balance Sheet: Assets 1,437,580 3,196,239 32,541 2,149,086 (-) Liabilities 662,848 731,241 - - 46 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (c) Net balance of deferred income and social contribution tax assets and liabilities (consolidated) Sep/2016 Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem Brazil 2,003,061 (1,970,520) 32,541 Braskem Argentina Argentina 9,646 9,646 Braskem Alemanha Germany 23,671 23,671 Braskem Idesa Mexico 1,311,372 (48,755) 1,262,617 Braskem México Serviços Mexico 1,546 1,546 Braskem Chile Chile 123 123 Quantiq Brazil 8,071 (1,643) 6,428 Braskem Petroquímica - business combination effects Brazil 101,008 101,008 3,458,498 1,437,580 Liabilities Braskem America USA (427,103) (427,103) Braskem Petroquímica Brazil 53,403 (160,486) (107,083) Braskem Petroquímica - business combination effects Brazil (128,662) (128,662) 53,403 Total 3,511,901 774,732 Dec/2015 Headquarters IR and CSL (Country) Asset Liability Balance Revised Assets Braskem Brazil 4,116,136 (1,967,050) 2,149,086 Braskem Argentina Argentina 8,235 8,235 Braskem Alemanha Germany 104,785 104,785 Braskem Idesa Mexico 890,723 (65,306) 825,417 Braskem México Serviços Brasil 2,894 2,894 Quantiq Brasil 7,811 (1,623) 6,188 Braskem Petroquímica - business combination effects Brazil 99,634 99,634 5,230,218 3,196,239 Liabilities Braskem America USA (509,328) (509,328) Braskem Petroquímica Brazil 76,978 (160,812) (83,834) Braskem Petroquímica - business combination effects Brazil (138,029) (138,029) Braskem Chile Chile 125 (175) (50) 77,103 Total 5,307,321 2,464,998 (d) Realization of deferred income tax and social contribution In the nine-month period ended September 30, 2016, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. 47 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Advances from customers On September 16, 2016, the subsidiary Braskem Holanda received advances amounting to R$324,620 (US$100,000) linked to an agreement for the supply of basic petrochemical products, which provides for deliveries from January 2017 to December 2018. Sundry provisions The information on sundry provisions was presented in the 2015 annual financial statements of the Company, in Note 20. Consolidated Parent company Sep/2016 Dec/2015 Sep/2016 Dec/2015 Provision for customers rebates 52,353 46,929 38,846 22,606 Provision for recovery of environmental damages 89,288 127,227 78,244 112,887 Judicial and administrative provisions 668,482 554,479 611,019 501,292 Other 55,001 19,279 40,432 1,754 Total 865,124 747,914 768,541 638,539 Current liabilities 71,665 93,942 55,736 67,190 Non-current liabilities 793,459 653,972 712,805 571,349 Total 865,124 747,914 768,541 638,539 The composition of provisions for judicial and administrative suits is as follows: Consolidated Parent company Sep/2016 Dec/2015 Sep/2016 Dec/2015 Labor claims 214,421 158,711 203,883 148,884 Tax claims Normal operations IR and CSL 11,657 8,029 11,472 8,029 PIS and COFINS (i) 53,087 4,495 52,909 4,495 ICMS 38,485 22,601 38,485 22,601 Other tax claims 23,741 38,337 21,699 38,317 126,970 73,462 124,565 73,442 Business Combination IR and CSL 44,268 40,223 PIS and COFINS 49,448 44,771 49,448 44,771 ICMS - interstate purchases 215,983 195,320 215,983 195,320 ICMS - other 15,864 14,364 15,864 14,364 325,563 294,678 281,295 254,455 Societary claims and other 1,528 27,628 1,276 24,511 668,482 554,479 611,019 501,292 48 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (i) PIS and COFINS The Federal Revenue Service inspected the Company and its subsidiary Braskem Petroquímica between 2006 and 2011 and disallowed a part of the non-cumulative PIS and COFINS credits appropriated, due to: (i) differences between the amounts reported in the Statement of Calculation of Social Contributions (“DACON”) and those in the electronic files of tax invoices; (ii) amounts not recorded in the interim balance sheets, acquisitions not taxed for contributions, recording of a credit on a portion of IPI, failure to submit tax documents; and (iii) nonpayment of amounts stated as due in DACONs/Statements of Federal Tax Debits and Credits (“DCTF”). The related contingencies were initially diagnosed with chances of possible success. However, this estimate was altered due to the weaknesses identified, validated both internally by the Company and by external lawyers and confirmed by external audit, so there is no justification for the differences mentioned by the federal tax authorities. For this reason, the Company recorded a provision of R$47,914, considering that a favorable outcome is now deemed remote after exhaustion of analyses for defense. Contingencies The description of the main contingent liabilities of the Company was presented in the 2015 annual financial statements, in Note 23. (a) Reports of irregularities Braskem and its subsidiaries are subject to a number of anti-corruption laws in the countries where they operate, including Federal Law 12,846/2013, or the Brazilian Anticorruption Law, which came into force on January 28, 2014, and the U.S. Foreign Corrupt Practices Act (FCPA). In March 2015, in connection with the so-called Operation Car Wash, certain allegations made by defendants in judicial proceedings were made public, according to which Braskem was allegedly involved in illegal payments related to feedstock supply agreements entered into with Petrobras. In light of said facts, the Company immediately approved the engagement of law firms with extensive and proven experience in similar cases in the United States and Brazil (“Expert Firms”) to conduct an independent internal investigation into the allegations cited above ("Investigation"), under the supervision of the U.S. Department of Justice (DoJ) and of the U.S. Securities and Exchange Commission (SEC). Since then, the Company has been fully cooperating with the authorities, including in relation to the formal requests made by the SEC (subpoena) in February and July 2016, and by Brazil’s Office of the Federal Controller General (CGU), also in July of this year. As the process advanced, the Company became aware of new reports of irregularities, which are being investigated by the Expert Firms, in cooperation with the applicable authorities. In parallel, the Company decided to open negotiations with the DoJ, SEC and authorities in Brazil, through which it hopes to reach an agreement to resolve such allegations and reports of irregularities. During the Investigation, the Expert Firms identified payments for services to third parties without corresponding evidence of the service being rendered. 49 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated With the exception of the amount cited in Note 19(b), the Company cannot measure at this time the extent of the financial and non-financial impacts potentially arising from the confirmation of the allegations and reports of irregularities, any parallel investigations or the execution of an agreement with the competent authorities, or the resources that would be required to remedy such occurrences. The Company also cannot predict or measure the impacts from any measures that the competent authorities in Brazil and abroad may take, which could include the payment of fines and damages to third parties, the filing of lawsuits against the Company or the appointment of an independent monitor to supervise the Company’s compliance with the agreement. Confirmation of the aforementioned allegations and reports of irregularities, any parallel investigations or any agreements entered into with competent authorities in Brazil or abroad may have a material adverse effect on the business, reputation, financial situation and operational result of the Company, as well as on the liquidity and price of its securities. Furthermore, the negative publicity stemming from all these facts could have a material adverse impact on the Company’s businesses, including reducing the demand for its products and other effects that currently cannot be estimated or measured. Also in connection with Operation Car Wash, the Company cannot predict the impacts on the Company of the investigations or any decision or action by authorities involving the majority shareholders of Braskem, namely Odebrecht S.A. and Petróleo Brasileiro S.A. – Petrobras, or any of their subsidiaries. If any fines and/or other sanctions are imposed by the competent authorities and others involved, at this time, neither Management nor its legal counsel and Expert Firms have sufficient information to reliably estimate the potential losses to be recorded and, therefore, based on current accounting practices, no provision was recorded in this Quarterly Information in addition to the amounts of the fiscal contingency mentioned in Note 19(b). Based on the current stage of the investigation, on information available and on the statements made by the attorneys, no other items were identified that could require material adjustments to the financial statements, unless as a result of any agreement with the competent authorities. The Management of the Company will continue to adopt the necessary measures to clarify the facts, in cooperation with Brazilian and foreign authorities, and will maintain the market informed of any developments regarding this matter. 50 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (b) Tax adjustments Although the payments identified in Note 19(a) are still under investigation, the Company recognized errors in the determination of taxes from prior periods and recorded a fiscal contingency of R$284,641, of which R$166,568 corresponded to taxes not paid in the last 5 years, R$87,805 corresponded to fines and adjustments for inflation (variation in the SELIC rate) and R$30,268 corresponded to a reduction in deferred Income and Social Contribution taxes on tax losses and social contribution tax loss carryforwards. This contingency is presented as follows: (i) R$235,622 corresponding to taxes payable and deferred taxes, interest on arrears and restatement at the SELIC rate from October 2011 to December 2014, in the opening balance of the line “Retained earnings” of the Statement of Changes in Shareholders' Equity for the period from January 1, 2015 to September 30, 2015; (ii) R$6,129 and R$16,603 corresponding to the restatement at the SELIC rate of taxes payable in the three- and nine-month periods to September 2015, respectively, under the line “Financial expenses” of the Statement of operations; (iii) R$4,352 and R$16,160 corresponding to the restatement at the SELIC rate of taxes payable in the three- and nine-month periods to September 2016, respectively, under the line “Financial expenses” of the Statement of operations. The Balance sheet as of December 31, 2015 includes: (i) reduction of deferred Income and Social Contribution taxes on tax losses and social contribution tax loss carryforwards, in the amount of R$10,253; and (ii) restatement of taxes payable at the SELIC rate, through said date, in the amount of R$22,606. The statements of Cash Flows and Value Added reflect all of these impacts. These tax adjustments should not be used as the basis for determining the amount of any agreement with authorities, which would be based on specific criteria. (c) Class actions A class action has been filed in the U.S. courts by the Boilermaker-Blacksmith National Pension Trust, as Lead Plaintiff, alleging the Company has made misrepresentations and/or failed to disclose through certain SEC filings the existence of unlawful payments. The Company has engaged an expert U.S. law firm to represent it and filed motion to dismiss on July 6, 2016 which, after response from the plaintiffs, is currently waiting for the judge´s decision. The Company cannot foresee the outcome of this process. The Company may be cited as defendant in other legal actions. Furthermore, the Company may be required, observing the legal and regulatory limits, to indemnify directors, officers and employees that are defendants in actions of this nature. Said action has required significant time and dedication of the Management of the Company. The Company may also incur financial obligations that may have a material adverse impact on its business, reputation, financial condition and the results of its operations, as well as liquidity and price of its securities. (d) Labor (d.1) The labor action disclosed in Note 23 (a.i) of the 2015 financial statements ended after the payment made under a settlement between the parties. (d.2) In the class action suits filed by the Trade Union of Petrochemical and Chemical Workers of Triunfo, Rio Grande do Sul, (“SINDIPOLO”) in the third quarter of 2010, claiming the payment of overtime related to breaks during work shifts (“Breaks”)and the inclusion of overtime in the calculation of the weekly remunerated rest (“WRR”), in the restated amount of R$377,560, the following developments occurred in the period: (i) Breaks: the Superior Labor Court (“TST”) upheld the appeal by Braskem to eliminate breaks during work shifts, with the Trade Union filing an appeal at the TST, which rejected the appeal and handed down a final and unappealable decision in favor of Braskem. The amount of this suit is R$332,640; and (ii) WRR: judgment for plaintiff in the suit involving the inclusion of overtime in the calculation of the weekly remunerated rest, which was upheld by the Regional Appellate Labor Court ("TRT"), for which Braskem appealed to the TST, which ordered the case to be sent back to the TRT for a new trial. However, as the TRT did not judge on the merits, Braskem appealed once again to the TST. After examining the appeal, the TST handed down a new decision granting the claim. Braskem will enter into motion for clarification and special appeal at the Supreme Court (“STF”). Before the last recent decision of TST, Braskem reclassified a part of the suit to remote and recorded a provision of R$24,133, based on the presentation of a provisional implementation by the SINDIPOLO in September 2016. The amount of this suit is R$44,920. No judicial deposit or other form of security was made for these suits. 51 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2015 annual financial statements, in Note 24. (a) Capital Amount of shares Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.95% 305,517,121 38.32% Petrobras 212,426,952 47.03% 75,761,739 21.96% 288,188,691 36.15% ADR (i) 38,460,424 11.15% 38,460,424 4.82% Other 12,907,077 2.86% 150,371,203 43.58% 578,330 100.00% 163,856,610 20.55% Total 451,668,652 100.00% 343,775,864 99.64% 578,330 100.00% 796,022,846 99.85% Shares owned by subsidiary Braskem Petroquímica (ii) 1,234,758 0.36% 1,234,758 0.15% Total 451,668,652 100.00% 345,010,622 100.00% 578,330 100.00% 797,257,604 100.00% (i) American Depositary Receipts traded on the New York Stock Exchange (USA); (ii) These share are considered “treasury shares” in the consolidated shareholders’ equity, amounting to R$48,892. (b) Dividends On April 6, 2016, the Annual Shareholders Meeting approved dividends in the amount of R$1,000,000, which started to be paid on April 15, 2016, of which R$567,620 was paid to the holders of common shares and R$432,020 and R$360 was paid to the holders of class “A" and class “B" preferred shares, respectively. This payment fully settles the dividend for the class "B" preferred shares, which was calculated in accordance with the Bylaws. On September 27, 2016, the Board of Directors’ Meeting approved the payment of interim dividends for fiscal year 2015, in the amount of R$1,000,000, which will be paid as of October 11, 2016. The Company paid R$567,819 to common shareholders and R$432,181 to class A preferred shareholders. 52 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated (c) Other comprehensive income - shareholders' equity Consolidated Defined Foreign Additional Deemed benefit Foreign currency Loss Total indexation of cost of plan actuarial sales Cash flow translation on interest Braskem Non-controlling PP&E PP&E Gain (loss) hedge hedge adjustment in subsidiary shareholders' interest in (i) (i) (ii) (iii) (iii) (iv) (v) interest Braskem Idesa Total On December 31, 2014 244,831 18,275 387,287 Additional indexation Realization by depreciation or write-off assets - (26,344) - (26,344) Income tax and social contribution 5,915 - 5,915 - 5,915 - # - 0 - Deemed cost of jointly-controlled investment - Realization by depreciation or write-off assets - (1,096) - (1,096) - (1,096) Income tax and social contribution - 372 - 372 - 372 - Foreign sales hedge - Exchange rate - - - (10,279,479) - - - (10,279,479) (460,744) (10,740,223) Income tax and social contribution - - - 3,439,734 - - - 3,439,734 138,223 3,577,957 - Fair value of Cash flow hedge - Change in fair value - (633,706) - - (633,706) (15,904) (649,610) Transfer to profit or loss - (61,212) - - (61,212) (26,273) (87,485) Income tax and social contribution - 231,211 - - 231,211 12,653 243,864 - Losses in controlling interests - (129) (129) - (129) - Fair value of cash flow hedge from jointly-controlled - 8,162 - - 8,162 - 8,162 - Foreign currency translation adjustment - 934,483 - 934,483 (6,549) 927,934 - On September 30, 2015 224,402 17,551 1,321,770 On December 31, 2015 217,595 17,309 1,097,009 Additional indexation - Realization by depreciation or write-off assets (30,951) (30,951) Income tax and social contribution 10,524 10,524 10,524 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,096) (1,096) (1,096) Income tax and social contribution 372 372 372 Foreign sales hedge Exchange rate 3,157,453 3,157,453 (350,064) 2,807,389 Transfer to profit or loss 1,061,661 1,061,661 8,842 1,070,503 Income tax and social contribution (1,474,894) (1,474,894) 102,550 (1,372,344) Fair value of Cash flow hedge Change in fair value 220,323 220,323 (30,175) 190,148 Transfer to result (15,421) (15,421) (8,823) (24,244) Income tax and social contribution (74,346) (74,346) 11,699 (62,647) Fair value of cash flow hedge from jointly-controlled (6,272) (6,272) (6,272) Foreign currency translation adjustment (85,770) (85,770) 221,402 135,632 On September 30, 2016 197,168 16,585 1,011,239 (i) Realization as the asset is depreciated or written-off. (ii) Realization upon extinction of the plan. (iii) Realization upon maturity, prepayment or loss of efficacy for hedge accounting. (iv) Realization upon write-off of subsidiary abroad. (v) Realization upon divestment or transfer of control of subsidiary. 53 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Earnings per share The information related to the earnings per share of the Company was presented in its 2015 annual financial statements, in Note 25. The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Sep/2016 Sep/2015 Revised Profit for the period attributed to Company's shareholders 2,065,342 2,904,159 Distribution of dividends attributable to priority: Preferred shares class "A" 208,416 208,409 Preferred shares class "B" 351 360 208,767 208,769 Distribution of 6% ​​of unit value of common shares 273,827 273,824 Distribution of plus income, by class Common shares 898,715 1,374,990 Preferred shares class "A" 684,033 1,046,576 1,582,748 2,421,566 Reconciliation of income available for distribution, by class (numerator): Common shares 1,172,542 1,648,814 Preferred shares class "A" 892,449 1,254,985 Preferred shares class "B" 351 360 2,065,342 2,904,159 Weighted average number of shares, by class (denominator): Common shares 0 451,668,652 451,668,652 Preferred shares class "A" 343,775,864 343,788,633 Preferred shares class "B" 0 578,330 593,818 796,022,846 796,051,103 Profit per share (in R$) Common shares 2.5960 3.6505 Preferred shares class "A" 2.5960 3.6505 Preferred shares class "B" 0.6069 0.6062 (i) Calculation of weighted average of outstanding shares at the beginning of the period, adjusted by the number of shares repurchased during the period ended September 30, 2015, multiplied by a weighted time factor: Preferred shares class "A" Outstanding Weighted shares average Balance at December 31, 2014 343,848,120 343,848,120 Repurchase of treasury shares (80,000) (59,487) Balance at September 30, 2015 343,768,120 343,788,633 54 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Net sales revenues The information on net sales revenue was presented in the 2015 annual financial statements of the Company, in Note 26. Consolidated Parent company Sep/2016 Sep/2015 Sep/2016 Sep/2015 Sales and services revenue Domestic market 24,923,937 23,238,104 25,303,281 22,401,365 Foreign market 17,189,881 16,777,831 7,116,945 7,255,276 42,113,818 40,015,935 32,420,226 29,656,641 Sales and services deductions Taxes Domestic market (5,595,203) (4,796,527) (5,565,475) (4,325,303) Foreign market (20,462) (24,605) Sales returns Domestic market (181,041) (155,804) (184,748) (141,454) Foreign market (96,569) (88,283) (16,201) (80,642) (5,893,275) (5,065,219) (5,766,424) (4,547,399) Net sales and services revenue 36,220,543 34,950,716 26,653,802 25,109,242 Other net income (expenses) Note Consolidated Sep/2016 Sep/2015 Expenses idle and hibernated plants (i) (160,555) (72,715) Results with property, plant and equipment, and investments (11,877) Cost of inventory adjustments and losses in the movement of raw materials (17,891) Provision judicial and administrative, processes (61,622) (24,427) Other (20,820) (37,842) (i) Includes R$99,893 in the nine-month period ended September 30, 2016 corresponding to the idle time in the start-up process of the subsidiary Braskem Idesa (Nota 1(a)). 55 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Financial results The information on financial results was presented in the 2015 annual financial statements of the Company, in Note 29. Consolidated Parent company Sep/2016 Sep/2015 Sep/2016 Sep/2015 Financial incomes Revised Revised Interest income 371,204 312,700 326,637 202,696 Monetary variations 170,288 100,343 160,082 80,489 Exchange rate variations (996,053) 1,162,524 (1,573,414) 2,860,250 Other 31,114 41,967 28,257 28,009 1,617,534 3,171,444 Financial expenses Interest expenses (1,495,052) (1,269,656) (1,173,561) (1,376,563) Monetary variations (313,784) (274,616) (313,799) (274,723) Exchange rate variations (1,513,169) (752,326) (208,750) (2,013,197) Inflation adjustments on fiscal debts (37,633) (82,391) (33,185) Discounts granted (86,089) (109,835) (73,267) (64,077) Loans transaction costs - amortization (42,947) (48,841) (3,927) (3,838) Adjustment to present value - appropriation (384,680) (372,669) (355,017) Other (147,119) (135,388) (76,144) (66,821) Total Consolidated Parent company Sep/2016 Sep/2015 Sep/2016 Sep/2015 Interest income Held for sale 131,764 73,564 121,138 28,830 Loans and receivables 201,068 147,246 187,961 132,841 Held-to-maturity 9,410 25,889 9,410 25,889 342,242 246,699 318,509 187,560 Other assets not classifiable 28,962 66,001 8,128 15,136 Total 371,204 312,700 326,637 202,696 56 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Expenses by nature The information on expenses by nature was presented in the 2015 annual financial statements of the Company, in Note 30. Consolidated Parent company Sep/2016 Sep/2015 Sep/2016 Sep/2015 Classification by nature: Raw materials other inputs (21,410,550) (22,938,848) (16,799,902) (15,810,681) Personnel expenses (1,932,308) (1,752,372) (1,399,971) (1,234,196) Outsourced services (1,556,727) (1,164,547) (1,066,220) (875,084) Depreciation, amortization and depletion (1,966,757) (1,574,343) (1,552,065) (1,327,692) Freights (1,492,892) (1,335,933) (1,071,261) (950,334) Other income (expenses), net (736,696) (632,781) (443,113) (416,055) Total Classification by function: Cost of products sold (26,486,061) (27,378,478) (20,735,565) (19,292,455) Selling and distribution (1,051,707) (816,167) (702,377) (590,095) General and administrative (1,115,323) (919,552) (605,166) (640,225) Research and development (119,847) (119,875) (75,983) (74,075) Other income (expenses), net (322,992) (164,752) (213,441) (17,192) Total 57 Braskem S.A. Notes to the financial statements at September 30, 2016 All amounts in thousands of reais, unless otherwise stated Segment information The information by segment was presented in the 2015 annual financial statements, in Note 31. Sep/2016 Operating expenses Net sales Cost of Selling, general Results from and services products Gross and distribuition equity Other income Braskem revenue sold profit expenses investments (expenses), net Consolidated Reporting segments Basic petrochemicals 18,514,922 (14,951,491) 3,563,431 (512,362) (105,732) 2,945,337 Polyolefins 15,577,095 (12,310,143) 3,266,952 (955,373) (55,488) 2,256,091 Vinyls 2,222,487 (2,101,808) 120,679 (173,096) (1,372) (53,789) Chemical distribuition 640,820 (513,245) 127,575 (102,169) 19 25,425 USA and Europe 6,898,923 (4,551,259) 2,347,664 (400,769) 4,292 1,951,187 Mexico (i) 872,660 (589,191) 283,469 (173,248) (98,435) 11,786 Total 44,726,907 9,709,770 7,136,037 Other segments 9,784 (12,001) (2,217) (1,876) (21,318) (25,411) Corporate unit (54,073) 23,177 (44,958) (75,854) Braskem consolidated before eliminations and reclassifications 44,736,691 9,707,553 23,177 7,034,772 Eliminations and reclassifications (8,516,148) 8,543,077 26,929 86,089 113,018 Total 36,220,543 9,734,482 23,177 7,147,790 Sep/2015 Operating expenses Net sales Cost of Selling, general Results from and services products Gross and distribuition equity Other income Braskem revenue sold profit expenses investments (expenses), net Consolidated Reporting segments Basic petrochemicals 17,972,314 (14,806,597) 3,165,717 (456,781) (19,260) 2,689,676 Polyolefins 15,200,722 (11,801,749) 3,398,973 (876,621) (68,205) 2,454,147 Vinyls 2,055,969 (1,847,439) 208,530 (160,865) 15,076 62,741 USA and Europe 5,876,449 (5,117,181) 759,268 (307,155) 1,859 453,972 Chemical distribuition 638,611 (499,976) 138,635 (91,433) (3,000) 44,202 Total 41,744,065 7,671,123 5,704,738 Other segments (ii) 442,469 (446,861) (4,392) (64,677) (60,848) (129,917) Corporate unit (7,897) 1,701 (30,374) 73,265 Braskem consolidated before eliminations and reclassifications 42,186,534 7,666,731 1,701 5,648,086 Eliminations and reclassifications (7,235,818) 7,141,325 (94,493) 109,835 (94,493) Total 34,950,716 7,572,238 1,701 5,553,593 (i) With the operational startup of Braskem Idesa, the Company began to reported the “Mexico” segment, which includes activities related to PE production and sale of that subsidiary (Note 1(a)). (ii) This segment includes the results of the subsidiary Braskem Idesa, which, in 2015, was in the pre-operational phase (non-reporting segment). 58 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: Novem ber 10 , 2016 BRASKEM S.A. By: /s/Pedro van Langendonck Teixeira de Freitas Name: Pedro van Langendonck Teixeira de Freitas Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
